 204DECISIONSOF NATIONALLABOR RELATIONS BOARDRetail Clerks International Association, AFL-CIOandAgentsand Organizers AssociationRetail Clerks International Association,AFL=CIOand its Locals698 and 880andAgents and Organizers Association.CasesNos. 2-CA-9082, 2-CA-9082-2 (post 1-CA-4041); 2-CA-9080-3(post 4-CA-2859), 2-CA-9082-4 (post 13-CA-5412); and 2-CA-9082-6 (post 8-CA-3239).June 01, 1965DECISION AND ORDEROn September 10, 1964, Trial Examiner Ramey Donovan issued hisDecision in the above-entitled consolidated proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices within the meaning of the National Labor RelationsAct, as amended, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attachedTrialExaminer'sDecision.Thereafter, the Respondents and the Gen-eralCounsel filed exceptions to the Trial Examiner's Decision andbriefs in support thereof.The Trial Examiner also found that theRespondents had not engaged in certain other unfair labor practicesand recommended that the complaint be dismissed with respect to suchallegations.No exceptions were filed to such recommendation.'Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese casesto a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and briefs, and the entire recordin these cases,and adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as modified herein 2ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that Respondent, Retail Clerks International Asso-i In the absence of exceptions thereto,we shall adoptpro formathe Trial Examiner'srecommendations that the allegations of the 8(a) (3) violation involving Rhyne, and8(a) (1) conduct with respect to Local 698,be dismissed2While it is not clear that the Trial Examiner counted Foley's card, we need not countit in determining the Union'smajority statusAgents and Organizers Association, with-out regard to Foley's authorization card, had a clear majority of the total of the eligibleemployees in the Central Division unit in the relevant period153 NLRB No. 15. RETAIL CLERKS INTERNATIONAL ASSN., AFL-CIO205ciation, AFL-CIO, with headquarters in Washington, D.C., its officers,agents, and representatives, shall take the action set forth in the TrialExaminer's Recommended Order, as so modified :Delete paragraph 1(a) of the Trial Examiner's Recommended Orderand substitute the following :"(a) Interfering with, restraining, or coercing its employees, Inter-national representatives and council organizers, in the exercise of theirrights guaranteed in the Act, and more specifically their right to joinor assist or refrain from joining or assisting the Agents and OrganizersAssociation, or any other labor organization seeking to represent themfor the purpose of collective bargaining."2.Delete the last indented paragraph of Appendix A and substitutethe following :WE WILL NOT interfere with, restrain, or coerce our employees,InternationalRepresentatives and Council Organizers, in theexercise of their rights guaranteed in the Act, and more specifi-cally in the right to join or assist, or to refrain from joining orassisting, the Agents and Organizers Association, or any otherlabor organization seeking to represent such representatives forthe purpose of collective bargaining.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe charges and amended charges of unfair labor practices in this case were filedat various dates in January, February, July, and September, 1963, by Agents andOrganizers Association, herein called AOA.The complaint was issued under dateof November 19, 1963, against Retail Clerks International Association, herein calledRCIA, and its Local 880, of Cleveland, Ohio, and Local 698, of Akron, OhioWithall parties represented, the matter was heard before Trial Examiner Ramey DonovaninNew York, New York, on January 28 to 31, inclusive, and February 5; in Chicago,Illinois, on February 11 to 14, inclusive; in Cleveland, on February 26 to 27, inclusive,and in Washington, D.C., on March 30 and 31, and April 1 to 7, inclusive, all in 1964.Oral argument was heard and the General Counsel and each of the Respondents sub-sequently filed briefs on July 13, 1964.The parties filed able briefs in support oftheir respective positions.Respondents motion to correct the record is granted.The complaint alleges numerous acts and statements by Respondent, RCIA, andLocals 880 and 698, in violation of Section 8(a) (1) of the Act; it alleges a refusal tobargain in violation of Section 8(a) (5) of the Act by RCIA; and it alleges the dis-charge of George Rhyne by RCIA and Local 698 to be a violation of Section 8(a) (3)of the Act.Respondents deny the commission of the alleged unfair labor practicesIn the case, the principal issues were:whether the alleged 8(a)(1) statementsdid as a matter of law contravene that section of the Act; the effect of a requirementof Respondent that representatives must be members of the Union and thatmemberscannot be members of another union; whether the AOA was a labor organizationwithin the meaning of the Act; whether the persons on whose behalf the AOA soughtto bargain were employees within the meaning of the Act; whether the AOA repre-sented a majority of the employees in the units asserted; whether the units assertedwere appropriate bargaining units; whether Respondent RCIA entertained a good-faith doubt concerning the AOA's claim that it represented a majority in an appro-priate unit.Credibility was an issue throughout not only with respect to direct con-flicts in testimony but also with respect to the evaluation of testimony of numerouswitnesses regarding their duties, functions, and activities.The ultimate issue was, ofcourse, whether or not the allegations of the complaint had been sustained by apreponderance of the evidence. 206DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case and upon observation of the witnesses and theirtestimony,Imake the following:FINDINGS OF FACT1.THE JURISDICTIONAL FACTSRCIA is a voluntary unincorporated association and is one of the InternationalUnions affiliated with the AFL-CIO.The RCIA has chartered approximately 300local labor unions and approximately 10 district councils composed of varyingnumbers of its aforementioned local unions.The International'soffice and head-quarters are in Washington,D.C., and it maintains other offices in the United States,Puerto Rico,and Canada,including seven regional division offices in the UnitedStates.The membership of the RCIA is approximately 400,000 employees engagedin the retail trades.Various employers that employ employees represented by local unions charteredby, and affiliated with, the International in the United States and elsewhere,purchaseor sell, or purchase and sell, goods in a value in excess of$50,000 and cause suchgoods to be transported in interstate commerce from or to,or, from and to, personsoutside the State or territory where they are located.On an annual basis in a representative year, the International,in the course of itsoperations,received per capita dues and initiation fees valued in excess of $1 millionat its International offices from its local unions located throughout the United States.The International employs clerical and other employees in its various officesaforementioned.It is found that Respondent International is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.Local 880 is a voluntary unincorporated association, and a labor organization witha substantial membership,chartered by Respondent International and affiliated there-with.Local 880 has its principal office in Cleveland,Ohio, and it employs clericaland other employees.Various of the employers that employ employees represented by Respondent Local880 are engaged in substantial business operations and each purchases and/or sellsgoods in a value in excess of $50,000,and causes such goods to be transported ininterstate commerce from and/or to persons outside the State in which it is located.1On a representative annual basis,Local 880,in the course of its operations, hasremitted to Respondent International at the International offices per capita dues andinitiation fees in excess of $144,000.It is found that Local 880 is an employer engaged in commerce within the meaningof Section 2(2), (6), and(7) of the Act.Local 698 is a voluntary unincorporated association,and a labor organizationwith a substantial membership,chartered by Respondent International and affiliatedtherewith.Local 698 has its principal office in Akron,Ohio, and it employs clericaland other employees.Various of the employers that employ employees represented by Respondent Local698 are engaged in substantial business operations and each purchases and/or sellsgoods of a value in excess of $50.000, and causes such goods to be transported ininterstate commerce from and/or to persons outside the State in which it is located.Local 698 remits to Respondent International at the International offices per capitadues and initiation fees.It is found that Local 698 is an employer engaged in commerce within the meaningof Section 2(2), (6), and(7) of the Act.'This allegation appears in paragraph 11(b) of the complaint and the same allegationappears in paragraph 7(b) thereof with respect to Local 698. In their joint answer tothe complaint,Respondents,in paragraphs 8 and 10 thereof,answer paragraphs 11(b)and 7(b) by stating that the answer thereto is the same as that set forth in paragraph 5of the answer.The latter states that"respondents admit that some employers which em-ploy employees represented by local labor organizations chartered by the Retail Clerks In-ternational Association purchase and/or sell goods of a value in excess of $50,000 andcause said goods to be transported in interstate commerce from or to persons outsidethe State, territory and country in which they are located...I deem that para-graphs 11(b) and 7(b) of the complaint are admitted(Section 10220 of the Board'sRules and Regulations). Indeed, since neither at the hearing nor in their briefs didRespondents challenge the jurisdiction of the Board from the "commerce" aspect, itappears. unlikely that there was an intention to do so in the pleadings. RETAIL CLERKS INTERNATIONAL ASSN., AFL-CIO207It.THE LABOR ORGANIZATIONINVOLVEDThe AOA was formed in the first week of December 1962 in Providence, RhodeIsland, by a group of staff personnel of the RCIA and/or of staff personnel of localRCIA unions.The officers elected at that time were* president, Casey, an RCIAInternational representative in the Eastern Division of the RCIA; vice president,D'eon, a business agent or organizer for an RCIA local union, secretary-treasurer,Ryan, an organizer for an RCIA local union.The constitution and bylaws of the AOA, article V, provide that "Eligibility tomembership in this organization shall be limited to business agents and representativesof local, national, and international labor organizations.."Article IV, sec 1,states, "the objects of this organization shall be:.(b) to engage in organizingunorganized employees and to provide services to those who are organized; (c) tosecure improved wages, hours, working conditions and other economic advantagesthrough organization, negotiations and collective bargaining, through advancement ofour standing in the community and in the labor movement through legal and economicmeans, and other lawful methods ...."The record also shows that the AOA has engaged in organizing activities amongpersons in positions eligible for membership in the organization and that it has filedwith the Board unfair labor practice charges, petitions for certification as collectivebargaining representative of employees, and has sought recognition as collective-bargaining agent, and collective bargaining on behalf of persons in positions eligiblefor membership in the organization who have designated it as their bargaining agent.Reports required under the Labor-Management Reporting and Disclosure Acthave been filed by the AOA with the Bureau of Labor Management Reports of theDepartment of Labor.One of the aforementioned reports, as required, lists suchmatters as assets, money received during the year, money paid out, names and titlesof officers and disbursements to or for them. The officers listed in the 1963 reportare:president, Arnold, who is an International representative in the RCIA CentralDivision, divisional office being in Chicago, Illinois; D'eon, vice president, previouslyreferred to above; Ryan, secretary-treasurer, previously referred to; Rheuban, record-ing secretary, a business agent for Local 880, Spiess, "Exec Board," an Internationalrepresentative in the RCIA Eastern Division, the divisional office being in Phila-delphia, Pennsylvania.According to the testimony of Ryan, secretary-treasurer of the AOA, the firstgroup of officers was elected in 1962 when the organization was formedThe namesand positions have been previously described.Casey, the first president, wrote tothe secretary-treasurer of the RCIA, apparently, on or about December 27, 1962, stat-ing that he was withdrawing from all participation in the AOA; that he was rescindingthe AOA membership application or authorization card he had signed and "As of27 December 1962, I resign the office of president of the aforementioned associa-tion." 2In January 1963, Arnold was appointed president of the AOA.3 Severalmonths later, according to Ryan, officers were elected, including Arnold as president.In view of the definition of "labor organization" in Section 2(5) of the Act,4 theforegoing details concerning an asserted labor organization are not ordinarily andshould not be necessary in a proceeding such as this.However, RCIA has vehementlycontested that the AOA is not a labor organization and has asserted that the TrialExaminer's granting of a motion to revokea subpoena duces tecuniserved on theAOA was prejudicial since it prevented Respondent from probing regarding variousasserted aspects of the AOA.For a variety of reasons, the RCIA states that, even ifthe AOA is technically a labor organization, its tactics or character is such that it isnot entitled to bargaining rights.Respondent RCIA, in its brief, in support of its contention that the AOA is not alabor organization, asserts that there is good reason to believe that the AOA "neverreally came into existence since it has not met since June 1963 nor has anyone paid2 As described later in this Decision, it was during this period that the RCIA's strong,If not overwhelming, policy of opposition to the AOA was made known, including a policypronouncement that tenure in a positionwith the RCIAand its locals was incompatiblewith membership in the AOA.s Arnold had signed up with the AOA on December 12, 1962. Previously, in 1961,Arnold appears to have had some association with or knowledge of an abortive attempt atorganization by a group called the Retail Clerks Representatives.4 "The term 'labor organization'means any organization of any kind,or any agency oremployer representation committee or plan, In which employees participate and whichexists for the purpose,inwhole or in part, of dealing with employers concerning griev-ances, labor disputes,wages,rates of pay,hours of employment,or conditions of work " 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDdues to it for many months." It is then asserted that there is a question of an"apparent violation of Sec. 401(a) of Landrum-Griffin" since AOA officers have beenappointed rather than elected.Regarding thesubpoena duces tecumaforementioned,the RCIA states that the "subpoena requested the AOA to produce a variety ofdocuments with respect to the following questions:"(1)Has the AOA been financed or otherwise supported by one or more of theRCIA's rivalsor enemies?"(2)Has the AOA been created and/or actually used as a springboardfor engag-ing inpolitical activities within the RCIA?" 5The RCIA brief then refersto an unsignedand undated letter addressed "to allLocal Unions, Retail Clerks International Association."The letter,inter alia,refersto forthcoming matters before the Union, including "who will replace" PresidentSuffridge (the RCIA president) "when he assumes the leadership of the entire AFL-CIO"; also stated, ". . . our constitution must be revised"; and the third matter to befaced, according to the letter, is "the fact that Organizers and Business Agents willunionize."The letter then endorses a named RCIAregionaldirector and vice presi-dent for the presidency of the RCIA, presumably when the incumbent ascends aspreviously described.Printed or typed at the end of the letter is the name, "TheMembership Committee, Organizers & Business Agents Union." 6Vice PresidentPlopper of the RCIA, executive assistant to the president, testified that copies of theletter were received by the International from various RCIA locals in the early partof 1963.No signatures or other authentication is in the record other than as stated.The RCIA as part of its attack upon the AOA as a valid labor organization charac-terizes the letter as a "flagrant interference with the RCIA's internal politicalaffairs ...."Respondent also cites testimony of an organizer for Locals 880 and698, who was an AOA adherent, that he told another staff member that Ryan,secretary-treasurer of the AOA, planned to be in Chicago at the RCIA convention tospeak to and to seek to influence delegates on behalf of the AOA.Also cited is thefact that in its letters to the RCIA requesting recognition, the AOA sent copiesthereof to AFL-CIO President Meany and Vice President ReutherRespondentcharacterizes this action as "outrageous and officious," calculated "to embarrass theRCIA, or to bring pressure to bear or some related reason."In considering the various points raised by the Respondent, RCIA, I do not regardthe fact that the AOA has held no meetings since June of 1963 or that its dues inflowisminimal or nil as determinative of its status as a labor organization.The AOA isapparently in a very early stage of development and it appears that the RCIA andsome of its locals have been its first targets for organization.Very strong oppositionhas been encountered from the RCIA and, as we shall see, a material factor in theresignation from the AOA of many of its adherents has been the opposition to theAOA by theorganizationfor whom these representatives work and from whom theyreceive their pay.Even if this were not the fact, neither the modesty of its treasurynor the paucity of its meetings would be determinative of AOA's status as a labororganization.Regarding the asserted "apparent violation of Sec. 401 (a) of Landrum-Griffin,"the reference is evidently to Title IV, Section 401(a) of the LMRDA, requiring elec-tion of officers not less often than once every 5 years I have no intention of passingupon compliance or noncompliance with statutory provisions that are under thejurisdiction of the Secretary of Labor and the Bureau of Labor Management Reports.I have set forth the facts in the record regarding the formation of the AOA and theidentity of its officers and the facts relating thereto.For the purposes of this pro-ceeding, Respondent's reference to and comments regarding Section 401(a) do notpersuade me that, on this aspect, the AOA is not a valid labor organization within themeaning ofSection2(5) of the Act.With respect to Respondent's unsuccessful effort to secure and elicit informationregarding the AOA's allegedsecuringof support and funds from "outside" sources,the record indicates that this was a suspicion on Respondent's part.There was men-5The subpena, with respect to the period from June 1, 1962, and January 1, 1964,requested all minutes of membership and executive board meetings bearing on (a) theobject and purpose of the AOA; (b) the constitution and bylaws of the AOA; (c) theofficers and affairs of the RCIA.Also, all correspondence, memoranda, leaflets, or litera-ture issued to representatives of the RCIA ; all correspondence by the AOA seeking funds,support, or assistance of any kind ; all membership applications , all revocations of applica-tions ; all records of dues payments ; all receipts of funds , all records of expenditures , andother similar material.6 Cf. "Agents and Organizers Association," the name of the AOA. RETAIL CLERKS INTERNATIONAL ASSN., AFL-CIO209tion of other suspected unions who were rivals in the organizational field with theRCIA. Such reference as there was indicated that the suspected rivals were AFL-CIO affiliates.IfRespondent had any tangible evidence on this score it was notrevealed, and in any event, such a matter would appropriately appear to be cog-nizable, at least in the first instance, by the AFL-CIO jurisdictional body.? If anysupport to the AOA from employers was known, it would be cognizable under an8 (a) (2) proceeding.Finally, the reports filed by the AOA under the Reporting Act,listassets, income, and outgo.Any errors of falsification in such reports are cog-nizable by the Bureau with which the reports are filed or by the Secretary of Laboror Department of JusticesIt is by no means established that the AOA was the author of the unsigned andundated letter described above, in which various views and positions were expressedregarding RCIA affairs.But this and other rather meager evidence, indicating aninterest in and a possible effort to influence the RCIA people with respect to a morefavorable view toward AOA, do not, in my opinion, invalidate the AOA as a labororganization.This is also true with respect to opinions or views regarding RCIAmatters, assumingarguendothat the aforesaid letter is attributable to the AOA.Upon the evidence, I find that the AOA is a labor organization within themeaningof Section 2(5) of the Act .9III.THE ALLEGED UNFAIR LABOR PRACTICFSA. The demand for recognitionBy letter of December 19, 1962, to President Suffridge of the RCIA, the AOAstated that it represented a majority of the International representatives and councilorganizers of the Eastern Division of the RCIA and demanded recognition ascollective-bargaining agent.Excluded from the aforementioned unit were specialagents, special International representatives,International representatives residingoutside the territorial limits of the United States, the director and assistant director ofthe division.This letter concluded by stating: "We are prepared to prove ourmajority representation by submitting our cards to a mutually agreed upon thirdperson ...."Signatories to the letter were Casey, as president of the AOA, and Ryan, assecretary-treasurer.On December 23 and 24, 1962, two additional letters were sentto Suffridge.The letters were the same as the December 19 letter, with the exceptionof the fact that the December 23 letter claimed representation of the Internationalrepresentatives and council organizers in the Metropolitan Division of the RCIA, andthe December 24 letter claimed the same categories in the Central Division.On December 27, 1962, Osterling, vice president and national director of organiza-tion of the RCIA, replied to the three letters aforementioned.After stating thatSuffridge had referred the AOA letters to him for reply, the writer stated:We seriously doubt whether the organization referred to actually representsInternational Representatives or Council Organizers.Beyond this, we questionthe legality or even the proprietly of efforts to represent for collective-bargainingInternational Representatives or Council Organizers whose position and employ-ment is dependent upon continued membership in the International Associationthrough a local union.There are, of course, offer bona fide considerations,which on this occasion we deem it unnecessary to discuss.In view of these circumstances, the request for recognition or a card checkcontained in your letters is herewith rejected.7 The attorney who prepared the constitution and bylawsof the AOAwas apparently alocal attorney named Sheehan who had represented the Meat Cutters Union in a matterin which that union was a rival tothe RCIA. Itis fairly reasonable to assume that theincipientAOA organizationwould find It necessary or wise to consult an attorney. Underthe circumstances,it seems unlikely that an attorney representing the RCIA would beretainedor thatsuch an attorney would be inclined to render his services if requested.An attorney in the field of labor law on the union side of the fence would appear to be alogical choice.In any event,I am unable to attach significance to the Sheehan Incident.8 The rep;.s require a showing of receipts from dues,fees, sales of supplies,investmentIncome, loans received,and so forth,plus, "receipts from other sources."° If, at some future time,the AOA, orany other labor organization dealing with em-i loyers,should undergo a change in status or functions, the Board is competent to dealwith the situation created at the time.796-027-66-vol.153-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso, on December 27, 1962, President Suffridge addressed a letter "To all RCIALocal Unions, Council and International Representatives,"The letter stated that itwas written with reference "to the attempts of the so-called Organizer's and BusinessAgent's Union" to represent representatives and organizers and "to clarify the Inter-national Association's position in this matter, in accordance with the Retail ClerksInternational Association's Constitution, laws and established policies."The letterthen stated:It has always been the policy and practice of the Retail Clerks InternationalAssociation to choose only members of the RCIA as International Representa-tivesLocal unions in accordance with the RCIA constitution ... are requiredto follow the same procedure ...... This, then, puts it simply.membership in the RCEA is a prerequisite tocontinuing to work at the trade as a Retail Clerks Representative, whether Local,Council, or InternationalAny member representative of the Retail Clerks International Association whojoins another union is, under the International Constitution, engaging in dualunionism and/or attempting to create a rump group within the RCIA and, assuch, is in violation of the RCIA constitution and subjects himself, under theConstitution to disciplinary action including, but not limited to, membershipsuspension 10B. The sti uctuie and organization of the RCIA, the personnel andtheir duties and functionsWe have previously described briefly, for jurisdictional purposes, the Respondentsherein.Additional facts will now be considered.The RCIA, as previously stated, is one of the International unions affiliated with theAFL-CIOThe AFL chartered the RCIA in 1890. Theie is a constitution thatgoverns the RCIA. Officers of the International are the president, secretary-treasurer;and 10 vice presidents.The officers constitute the International executive boardSubject to an International convention that is held every 4 years, the supreme govern-mental powers of the RCIA rest with the president and/or with the executive board.Constitutionally, the president exercises "supervision over the affairs of the Interna-tional Association."At itsWashington,D C, headquarters, the RCIA maintains the followingdepartments: 11(1)The president's office.(2)Organizing department, consisting of the International director of orga-nization and two assistants who are referred to as assistants to the aforementioneddirector or as assistant directors of organization, plus clerical employeesThisdepartment is in close contact with the seven regional or division directors ororganizing directors, as they are called, who are located in seven regions invarious cities of the United States.(3)Organizing promotions department, which prepares organizing materialand engages in public relations work.(4)Collective-bargaining department,which provides contract data anddraftsmodel contract clauses for use of RCIA representatives and subordinatebodies.(5)Research and education department, which engages in economic, statisti-cal, and education functions.(6)Advocate department, which prepares the official monthly magazine, "TheAdvocate," of the RCIAThe president of the RCIA is the editor thereof.(7)Active ballot club, which sponsors voter registration and other politicalactivities.(8) International affiairs department, which deals with the RCIA's interna-tional activities.10Having described the demand for recognition and Respondent's initial response thereto,we will defer analysis and consideration of that aspect to a later point11RCIA has pointed out in its brief that it is not antiunion and that it "believes pro-foundly in the necessity for collective bargaining ." and, by way of illustration ofits principles, cites the stipulation in the record that at the Washington headquarters ithas, for a number of years, had contracts with the Office Employees Union for a variety ofoffice and clerical employees there employed ; also that, at the same location, it has con-tracts with the Building Service Employees Union for building service employees and withthe Operating Engineers Union for personnel of that union. RETAIL CLERKS INTERNATIONAL ASSN., AFL-CIO211(9) International secretary-treasurer's office, which deals with financial andhousekeeping functions, including payrolls, receipts, health and welfare andpension funds, and accounting.The seven geographic and administrative field divisions of the RCIA, are: North-western Division; Southwestern; Central, Southeastern; Eastern; Metropolitan NewYork; and Southern.As previously stated, the AOA has claimed recognition in eachof three divisions: the Eastern, Central, and Metropolitan.Two of these three divi-sions, Eastern and Metropolitan, are geographically contiguous but the SoutheasternDivision is between the Eastern and Central Divisions.Generally described, theEastern Division has its division office, headed by the division director, in Phila-delphia, Pennsylvania, and includes, roughly, Pennsylvania,Maryland, Delaware,New Jersey, except a part thereof that is in the Metropolitan Division, New York,except the metropolitan area, the New England States and Canada, north of NewYork and New England. The Metropolitan Division, headed by its division director,has its office in New York City, and embraces Metropolitan New York, includingparts of New Jersey, and, more recently, also includes the Albany, New Yolk, area.The Central Division, headed by its division director, has its office in Chicago,Illinois, and embraces, roughly, Illinois, Missouri, Iowa, Kansas, Wisconsin, Minne-sota,Nebraska, South Dakota, North Dakota, and Canada, north of North Dakotaand Minnesota.The division directors are appointed by the International president.They arecustomarily also vice presidents of the RCIA, being elected as such by the member-ship.Of the seven present directors, all are vice presidents except one 12There arealso assistant division directors or assistants to the division directors who share withor assist the director in his functions and substantially perform his functions in hisabsence.The areas of the seven divisions are basically stable although the president of theRCIA may, as circumstances require, make some alteration in boundaries.Thefactors entering into allocation of divisional areas are geography, the degree of orga-nization in the particular area; the degree of necessary service requiredin anarea; theunorganized potential in the area, and such factors.Flexibility and commonsenseare displayed in such situations as the following- Tom's River, New Jersey, is in theEastern Diviison but is only 78 miles from New York City. The Metropolitan Divi-sion has a contract or contracts with grocery chamstores A for its stores in theMetropolitan Division; the Eastern Division has a contract or contracts with grocerychainstoresB in itsterritory; both A and B, open or have a store, respectively, inTom's River.The Metropolitan Division then handles the Tom's River store of chainA and the Eastern Division does the same foi the Tom's River store of chain B. Sincethe administrative structuie of employers, with whom the RCIA and its locals deal,may differ from the RCIA divisions, representative of two divisions, for instance,may participate jointly in contract negotiations.Thus, a contract negotiation inChicago, embracing a large chainstore employer, may be one in which Internationalofficers of the RCIA from Washington, D.C., may participate, together with severaldivision directors in whose territory all or the bulk of the stores ale located.Within the aforedescribed seven divisions, the day-to-day production work of theRCIA takes placeThis production work is carried on among employees of variousretail enterprises in the divisions, principally among clerk in retail stores.Generallydescribed, the production work consists of organizing the unorganized and of provid-ing services to those who have been organized.Those people who perform produc-tion work in the field for the RCIA and its subordinate bodies are the topic of ourattention herein.The 1959 constitution of the RCIA provides that the president of the International"shall employ and fix the compensation and other terms of employment of all orga-nizers, assistants and other personnel that he deems advisable" for carrying out hisduties and the affairs of the RCIA. It is also provided that the president has authority"to terminate the employment of such personnel ...." 13As amendedin conventionin June 1963, the constitution provides that the president "shall commission activemembers in good standing, who are currently working at the trade,for assignment asInternational Representatives on a voluntary basis." 14In general, it appears to bethe fact that-persons employedas Internationalrepresentatives are individuals whos2 Evidently McGrath, who was a relatively recent arrival at the director level.McGrathbecame director or acting director of the Eastern Division in May 1962, and then becamedirector of the Central Division in December 1963.13 Section 12 (M).14 Section 11(M) 1.This change was made upon advice of legal counsel and occurredsubsequent to the filing of the instant charges. 212DECISIONSOF NATIONALLABOR RELATIONS BOARDwere working as retail clerks in various stores and that they were and are members ofthe Union.15Although International representatives continue to be members of theRCIA, they are and are required to be on a full-time basis with the RCIA and haveno outside employment.In the typical situation, a prospective International representative is initially inter-viewed by one of the division directors, although he may perhaps have spoken to orhave been spoken to by some International representative or someone else of hisacquaintance in the RCIA organization about the idea of joining the staff.Thedirectormakes a recommendation to the International president concerning theapplicant.A good illustration of the process, and of the relationship of the Interna-tional representative to the organization and to the division director, is furnished bythe following letter of July 5, 1962, from President Suffridge to a newly hired Inter-national representative:This communication will serve as a confirmation of the tentative arrangementsdiscussed with you recently by Vice President Earl McDavid, Organizing [divi-sion] Director of the Metropolitan New York Division, relative to your employ-ment as a representative of our International Association.This office herewithapproves Brother McDavid's recommendation, effective as of July 12, 1962.Your salary will be $125.00 per week, plus a weekly expense allowance of $35.00[when the entire work week is in Metropolitan New York] which will be con-sidered your home area.Before you received your first assignment from . . . McDavid ... you willenter into a training period as follows:On your starting date of employment you will report to ... McDavid, withwhom you will work for your first week of employment. Following that, theDirector [McDavid] will assign you to some Local Union within the ... Division[for 2 weeks to observe the operation of a local union]. In the near future,arrangements will be made to have you spend one week at the offices of theInternational Association in Washington, D.C., where you will receive first handinformation on the operation of the International Association.You will be required to file a written report, as well as a progress report, eachSaturday, concerning your activities for the week ending on that day, the origi-nals of which are to be sent to ... Director McDavid with copies to this office... you will also include the original and copy of your expense report .....McDavid, who has supervision over the division to which you have beenassigned, will acquaint you with the regulations concerning expense allowancesfor long distance telephone calls, telegrams, hall rent, printing of circulars, andthe proper way to report such expenses ....You will be expected to work closely with your ... Director and you will findthat both he and the International office will cooperate in every way to help youmake your employment a success.[Enclosed are withholding tax and social security forms for completion andreturn to the International's payroll department.]While most of your contactswill be with . . . Director McDavid, please feel free to communicate directlywith this office .... We want to take this opportunity to welcome you as anemployee of the RCIA ....The foregoing is a form letter and is also to be found in a manual issued to repre-sentatives.The three reports that International representatives and council orga-15 There have been a few exceptions to this policy.Medeiros, who was formerly withDistrict 50 of the United Mine Workers, was an International representative in theEastern Division for 61/ years.He had been working for the RCIA as an Internationalrepresentative for a year before he applied for membership in the RCIA and became amember.The RCIA local unions also follow the policy of employing people as organizersand as business agents who are members of the RCIA and who have worked as retailclerksBut, as in the case of Medeiros as an International representative, some flexibilityis displayed in the local unions in applying the policy to their own representatives.Thus,Rhyne was employed by Local 880 as an organizer from about August 1961 to March 1963,although he was not an RCIA member. In about March 1963 Rhyne was transferred asan organizer to Local 698.The chief executive officer of the latter advised Rhyne thathe would first have to work at the trade of a retail clerk and become a member of theLocal union.It was then arranged for Rhyne to work for 23 hours as a clerk in a retailstore under contract with the UnionThereupon Rhyne became a union member and as-sumed his duties as an organizer for Local 698. RETAIL CLERKS INTERNATIONAL ASSN., AFL-CIO213nizers, throughout their careers,are required to file each week with their divisiondirector,with a copy to the Washington,D.C., office, are,as mentioned in the presi-dent's above letter, a weekly report; a progress report; and an expense report.The weekly report recounts what the representative did during the preceding week.He will, for instance,state therein that regarding Company A he "made eleven homecallsMonday and Tuesday nights and although people are hesitant about talking,due to management pressure,they are generally accepting the fact that they musthave a union to represent them if they are to have any type of job security.To datewe have 62 cards signed out of a possible 1,400 people and have started to formulatecommitteeswithin the store.Program developing satisfactorily.Drive began[date]." 16The second type of report is the "Weekly Progress Report of Assignments" whichis a printed form of six columns(principally a numerical tabulation)headed:Nameof firm and type of store;list store by address and store number and name town;number of employees in RCIA unit;[number of] home calls;[number of] cardssigned this week; [number of] cards signed to date."The expense report is what thename indicates.The division director and the assistant division director review these reports asdoes the organizing department in the Washington,D.C., office.Most commonly.the aforementioned division officials comment on these reports to the author thereofalthoughWashington officials may communicate thereon to the director and theassistant director or, on occasion, may communicate with the representative directly.The record contains some examples of the scope of review by a division directorof two different reports by an International representative.Thus, on April 9, 1963,Director McDavid wrote to an International representative in his division:Some of your weekly progress reports were not completed,in that you did notindicate at the bottom the number of days spent during a particular week orga-nizing and the number of days spent servicing.The commentary of the same director on another date is as follows:Upon a review of your present and past records on [Store A], it would appearthat there is a minimum interest in organization among these employees . .We will discontinue active participation in this program for the present andkeep in touch with these employees on a periodic basis.In addition to the effective review and supervision that the division director exer-cises over the personnel in his division through the two aforementioned types ofweekly reports submitted to him, he also reviews and corrects their expense reports.17With the frequency depending upon geography and other circumstances in the par-ticular division,at a given time, contact,either face to face or by telephone or letter,is common between the director and the representatives working in the division. Inaddition to conducting employment interviews,the director effectively recommendshiring, discharge,and salary increases for the International personnel within hisdivision.He grants time off to his personnel and issues to them their instructionsand assignments.These are the facts with respect to the day-to-day operation of thedivision and they are not altered by the fact that officials in the Washington, D.C.,office are in frequent contact with the director by telephone,letter, and personalvisitation.Nor is the aforementioned situation altered by the fact that the Interna-tional president has the decisional or final word on hiring,discharge,salary increases,and other matters, or by the fact that officials from the Washington,D.C., office ofthe International visit the divisions and communicate with the personnel therein.A great deal of the instant record contains testimony regarding the duties andfunctions of International personnel who work in the various divisions of the RCIA.The witnesses were examined and cross-examined at length.Respondent RCIA con-tends that the aforementioned personnel are managerial and are not employees withinthe meaning of the Act.The General Counsel takes the opposite position.The RCIA has approximately 70 to 100 International representatives in its variousdivisions,with the number varying from time to time. Both the General Counsel andthe Respondent RCIA,in their briefs,agree that the International representative is1e This is an excerpt from the aforementioned manual as illustrative of the contents ofthe weekly report.7International representatives and council organizers in a division submit the sametype of weekly reports to the director,with copies to the Washington office.Organizersand business agents, who are the personnel employed by local unions in the variousdivisions,do not submit such reports to the division director or to Washington. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDprimarily an organizer of unorganized retail store personnel and that this functionconsumes the greater portion of his time.Generally, the organizing targets areassigned to one or more International representatives by the division director andthese assignments are followed.Some International representatives have alwaysorganized pursuant to assignment.Others, of perhaps more experience, ability, orinitiative, have initiated organizing targets in their territory.In hearing the testi-mony regarding the foregoing and in appraising the various witnesses, I am satisfiedthat the following is a fair and accurate description synthesis of the organizing phaseof a representative's work.The director in the division has certain organizing targets in mind-i.e., specificstores or specific areas-and he will assign his representatives accordingly and theywill carry out their respective assignments.Depending upon circumstances, thejudgment of the director, and the ability and experience of the representative, theassignments may be very limited and precise, subject to a relatively prompt reportingback and rather detailed instructions, or the particular assignment may be broaderand relatively undetailed.No representative is expected to ignore organizing oppor-tunities that he may encounter or perceive in the course of another assignment orotherwise. Initiative, experience, and ability will no doubt be important factors.Asfar as appears, a representative does not work in a division with no assignment otherthan a carte blanche to roam hundreds or thousands of miles in the division to selectsome organizing target that may appeal to him. For one thing, there may be certainpotential targets, of which the director of the International office is aware, that arenot deemed ripe for organizing at the time for a variety of reasons including the factthat a major coordinated campaign has been planned 6 months hence, a fact ofwhich a freelancing representative might not be aware. In those cases where initia-tive regarding organizing targets is displayed by a representative, I am convincedfrom this record that the matter is either discussed with the director before or shortlyafter the initiative is implemented, and, in all cases, the weekly reports bring thedirector, as well as higher officials in Washington, directly and closely abreast of thesituation, including the exercise of supervision over the matter.RCIA in its brief, in support of its contentions, points to various functions per-formed by International representatives in addition to organizing.The cited func-tions are: 18"Demanding Recognition" from employers.Evidence that all representatives domuch of this type of thing is minimal but it occurs, at least in some situations and bysome representatives. In view of the record, I doubt that such demands are madewithout at least the awareness of the director and probably after consultation.Themanual that representatives receive provides many types of form letters, includinga demand-for-recognition form letter. "Negotiating contracts."Some representa-tives have negotiated contracts with employers and some have never done so.Thereare standard clauses for contracts and there is a collective-bargaining department atInternational headquarters that deals with contract provisions.19 "Directing Strikesand Picketing."Strikesmust be authorized by the International executive board.An International representative may direct an authorized strike when so assigned.The pay of nonmember pickets, who are paid pickets, is determined by the localunion that is paying them.The International representative may hire such pickets,direct them when to report, and give them other directions, and the representativemay participate in the picketing and leaflet distribution. "Processing Grievances andArbitrating."Some representatives have been assigned to assist a local union onhandling grievances, including arbitration.Other representatives have not per-formed these functions. "Handling NLRB Proceedings." Some representatives havefiled petitions for certification, unfair labor practice charges, and objections to elec-tions with the Board.The Act provides that any person may file a petition or charge.Any party may file objections to an election. In the light of the record, I am notpersuaded that the foregoing steps are taken normally without the awareness of orafter consultation with the director or other authority, including legal counsel in atleast complex situations.20"Collecting Dues."He may collect dues for a local1s The quoted portions are from the brief.The comments are mine.ze In commenting regarding the various functions performed by representatives, I amguided by the record. I am convinced that representatives do exercise judgment anddiscretion in the course of their work and he has no desire to downgrade their duties andability.But the representatives are neither giants nor pygmies and their functions areto be appraised without maximization or minimization.w International Representative Arnold testified that he had filed charges with the NLRBafter consultation with his directorInternational Representative Medeiros testified tothe same effect regarding petitions and charges. RETAIL CLERKS INTERNATIONAL ASSN., AFL-CIO215union."This may occur under particular circumstances but there is no evidence thatit is the usual function of the International representatives. "Supervising and Advis-ing Local Unions."An International representative may be assigned to assist a localunion.His mandate is generally one of assistance and cooperation, not supervision,and he does not issue orders to the local union. Some small local unions may have nofull-time officers or the local people may be inexperienced.An International repre-sentative may be assigned to assist such locals and may perform a great many func-tions that a larger local would perform for itself without assistance. "Policing TheConstitution."All members are required by the constitution to conform thereto andabide therewith.Evidence is cited of an International representative who observedthat a local union was not holding monthly meetings during the summer as requiredby the constitution.He called to the local's attention the constitutional requirement."Recommending New International Representatives and Local Union Agents." Ifan International representative is approached by some individual (usually a clerk inan organized retail store) about employment with the RCIA, the representative canand does recommend the applicant to his superiors in the RCIA.This may alsooccur if the representative, seeing good qualities in an individual, initiates the discus-sion of possible RCIA employment. The determining recommendation and decisioniscustomarily made by the director after interview of the applicant and by higherofficers."Encouraging PoliticalAction-Voter Education."The "political" lineemanates from a specialized department of the International, and representatives dospeak with members of the RCIA along these lines.A representative may beassigned to attend meetings of Cope (The political arm of AFL-CIO). "Serving asTrustee Or Deputy Trustee' of local unions and councils. I do not believe that thegreat majority of RCIA local unions and councils are normally under a trusteeship.The latter is an abnormal situation that arises where there is corruption or pronouncedmalfeasance or misfeasance.Many International representatives have never beendesignated by the International president to act as trustees and as deputy trustees.Commonly, when a trusteeship is established, the division director is designated astrustee and an International representative is designated as deputy trustee.The latterperforms most of the day-to-day work of the trusteeship. "Investigating Local UnionAffairs."A representative may be assigned to investigate a grievance of a localunion member and investigatory work is carried on in trusteeship situations. "Hiringand Supervising Pickets."This has been discussed above, under "Directing Strikesand Picketing.""HoldingMeetings."Representatives do hold meetings in thecourse of their work. "Appointing Committees and Observers," during organizingcampaigns, of employees who are members of the union or who are being organized."Substituting For Organizing Director."An International representatives does notordinarily substitute for the director.The assistant director performs this function.In support of the above-quoted proposition in its brief, Respondent refers to onecitation in the transcript of testimony, to wit, Representative Tuohey testified thatonce, when his director was going on vacation, the latter said to Tuohey, "If anythingcomes up on this side of the river, the New York side, I want you to handle it forme."The director then said that Vice President Plopper would be back-stopping forthe director and that Plopper should be contacted if something difficult arose.Tuoheytestified that during the director's absence, "I handled nothing" as substitute director."Surveying Potential Organizing Targets."This matter has been previously discussedin considering organizing activities."Training Local Union Officials."An experi-enced International representative may be assigned, on occasion, to help break inand train a local union organizer or business agent. "Attending Conventions andMeetings."Representatives do attend conventions and meetings. "Installing LocalUnion Officers."When local union officers are elected by the membership of thelocal, an International representative, who has been servicing the local, does or may"install" the officers.21"Foreign Assignments."A few International representativesserve overseas by appointment of the International president.Medeiros, an experi-enced International representative in the United States, who speaks Portuguese, isthe only specific example of this type of activity-he has been transferred to theinternational affairs department of the RCIA and is apparently going to SouthAmerica.We have seen that when an International representative is hired, the presidentassigns him to a particular division and informs him that that division will be "yourhome area " The representatives maintain their homes and families within the divi-sion area where they work.Vice President Plopper, executive assistant to the presi-21An International representative of 4 years' standing testified credibly that he hadnever installed a local union officer. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent, and a man with extensive experience in the organization, testified that a repre-sentative assigned to a particular division spends practically all his time operatingwithin the geographical confines of that division.Testimony of representatives atthe hearing confirms this fact. It is true that, from time to time, a representative orrepresentatives from one division may be assigned to assist in a major or importantorganizing campaign in another division.The period of this type of detached servicemay range from a few days to many months.22 Some International representativesof many years' service have never been out of their home divisions on temporaryassignments.Although the president can make permanent involuntary transfers, therecord reveals that such transfers are rare.Permanent voluntary and involuntarytransfers are infrequent and rare and, for the most part, permanent transfers betweendivisions usually occur in cases of promotion, and for the convenience of the individ-ual; e.g., when an International representative in one division is promoted to assistantdirector in another division.There are approximately 8 to 10 district councils, referred to herein also as coun-cils, in the RCIA.Councils may be established in a particular area by the Interna-tional within one of the seven divisions of the RCIA.All local unions within theterritory assigned to the council by the International are required to affiliate with thecouncil and the council is empowered to collect "not less than twenty-five cents a yearfrom the members of each Local Union." 23 The council collects a per capita taxper member based on the per capita tax paid to the International.The funds or rev-enues of the council are maintained in the International secretary-treasurer's officeinWashington, D.C.The accounts are earmarked, and checks upon the account forcouncil purposes are drawn and signed by the International president and Interna-tional secretary-treasurer.The council has officers and a constitution, and councilorganizers, who are also referred to as council representatives.The council and council organizers have, as a primary function, the organizing andservicing functions that local unions in the council's territory are unable to performfor themselves.24A large local union will customarily have its own full-time officersand it will also employ its own organizers and business agents.The organizers willperform organizing work for the local union and the business agents will service themembers in the various stores that are under contract with the local union. Smalllocal unions may have no full-time officers and generally will not be able to employorganizers or business agents.Council organizers will fill the organizing and servicinggap for several small local unions.There are also, of course, the International repre-sentatives who are working in the division.As we have seen, they perform organizingwork and servicing work.The International representatives are paid by the Inter-national from Washington, by International checks, drawn on the general funds ofthe International which are derived principally from per capita taxes from all localunions.Council organizers are paid by the same International checks in Washingtonbut the checks are drawn on earmarked council funds, derived as has been describedabove.International representatives and council organizers perform essentially thesame type of work within the division. Instead of the International paying both theaforementioned personnel from general funds derived from all 300 local unions, thegeneral funds are used to pay the International representatives; and local unions, ina council eseablished by the International in a particular division, supply additionalspecial funds to pay council organizers who particularly benefit the local unions con-stituting that council.Both the International representatives and the council orga-nizers file the same type of weekly reports with the division director and both are sub-ject to his supervision.Organizers and business agents employed by local unions donot file these reports with the director and they are directly responsible to the officersof the local union who pay them from local union funds with local union checks.International representatives and council organizers carry the same Internationalcredentials.There is a District Council 20 in the metropolitan division.At the time of theinstant hearing, the metropolitan division had no council organizers, although, atone time, there apparently was one such organizer employed for a short period. Theevidence is that this council organizer worked on the same assignments and performedthe same work as the International representatives.22 Testifying regarding his periods of detached service in other divisions, RepresentativeArnold stated that during these periods he continued to send a weekly report to his "home"division director, a copy to Washington, and a copy or a report to the individual in chargeof the particular organizing campaign in which he was engaged21 Section 23 of the RCIA constitution.u Councils also have their own annual conventions, in addition to the Internationalconvention. RETAIL CLERKS INTERNATIONAL ASSN., AFL-CIO217In the eastern division, there is District Council 11 and it has two council orga-nizers.They performed the same work as the International representatives.The Central Division has District Council 1,in Southern Illinois, and DistrictCouncil 14,inWisconsin.The evidence concerning these two district councils isconsiderably greater than that pertaining to the district councils in the two otherdivisions aforementioned and, in the absence of evidence to the contrary,I believethat the testimony of present and former officers of these councils and testimony ofa council organizer is fairly representative concerning the councils and the councilorganizers.The evidence here, also, is that the work of International representativesand council organizers is essentially the same.As mentioned,the district council has its own officers, such as president,vice presi-dent, secretary-treasurer,and recorder.It has a board of directors which usuallyis composed of the officers and others.The officers are elected at an annual conven-tion.The executive board meets from three to six times a year depending on circum-stances and the matters requiring its attention.The secretary-treasurer is the chiefexecutive officer of the council and his is a full-time paid position.The other councilofficers do not function on a full-time paid basis.Arnold had been a business agent and an officer of a local union in Illinois. In1958 he was appointed secretary-treasurer of District Council 14 by the Internationalpresident upon the recommendation of the division director.Subsequently,the coun-cil elected Arnold as secretary-treasurer.Four years later, upon his own request,Arnold, after resigning his secretary-treasurership,was appointed an International rep-resentative in January 1962 by the International president.25In addition to handling the paperwork of the council, the secretary-treasurer per-forms organizational and service work for local unions affiliated with the council.Based upon his experience as an International representative and as an officer of thecouncil, Arnold stated that the work of the International representative and councilorganizers was the same.Eiden is the present secretary-treasurer of District Council 14.He first appliedfor a position with the International in September or October 1960.He was inter-viewed at the time by the division director of the Central Division and was then hiredas a council organizer at the convention of the council in October 1960.2EEidenbelieves, and I regard it as a reasonable reference,that Eiden was hired by the councilupon the director's recommendation.The circumstances support the foregoing infer-ence, including the fact that there is no evidence of any prior application by Eiden tothe council for employment.When Eiden stated that he was hired at the convention,it evidently means that the executive board of the council adopted the division direc-tor's recommendation and the convention voted to approve or adopt the action of theBoard, and,in that sense,Eiden was elected as a council organizer by the convention.2-7In its brief Respondent,in arguing against the unit alleged to be appropriate bytheGeneral Counsel, places considerable stress upon its contention that councilorganizers are elected at the council's convention.This is true, in a sense, but theuncontroverted evidence regarding Arnold and Eiden discloses the significant role ofthe division director in the process.There is also the uncontroverted testimony ofFalk, secretary-treasurer of District Council 1, regarding the employment of Wen-grod, one of the two present council organizers of that council.Wengrod came toFalk for employment.Falk told him that he would have to fill out an applicationthat would go to the division director.Wengrod filled out an application and Falkforwarded it to the director with Falk's own favorable recommendation.Althoughthe record does not contain other details, I am satisfied that the director interviewedWengrod, recommended him as a council organizer,the executive board approved,and the council convention subsequently elected him to that position.The matterwas similar to that described by Eiden,above.Subsequently, in the course of histestimony,Falk stated that in 1952 when he himself first became a council organizerhe was elected at the convention.No details concerning the circumstances appear"Arnold had initially discussed the matter with the division director.11 In 1961 Elden became secretary-treasurer of the council.27Romeo,who had formerly been an International representative in the Central Division,testified that subsequently he became a council organizer for District Council 14 and thathis "status as a Council Organizer was approved by the Executive Board."Presumably,this action was later affirmed by vote at the council conventionThere is an intertwiningaspect in this matter of appointment and electionThus, a man is appointed organizeror secretary-treasurer by the director or, more legalistically,the director recommends andthe executive board appoints or, in effect,ratifies the choiceAt the convention,the fore-going situation is ratified by the delegates by means of a vote,an election,and the orga-nizer or secretary-treasurer is elected. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut presumably he had been interviewed by the division director, with whom he sub-sequently filed weekly reports during his tenure with the council as council organizerand later as secretary-treasurer of the council.In the sense aforediscussed, the council organizers are elected at the annual councilconvention.Their salaries are also established by the convention, subject to theapproval of the International president. It is likely that the practical application ofthis authority to approve is exercised, in the first instance, by the division director byway of recommendation to the president with respect to the appointment and thesalaries of council organiers.As we have seen, the director passes upon putativecouncil organizers as well as upon the chief executive officer of the council, thesecretary-treasurer, who runs the day-to-day affairs of the council.28In the course of their employment, as mentioned before, the council organizersaswell as the council's secretary-treasurer, file the same weekly reports with thedirector as do the International representatives.The secretary-treasurer is in fre-quent, if not daily, contact with the division director.None of these people fileweekly reports with the council.Falk testified that his weekly assignments, as wellas those of the council organizers, came principally from the director, although Falkreceived some assignments directly from Washington.29Respondent contends that the International is not the employer of the councilorganizers since the latter work for a different legal entity, the district council. Inthis connection, Respondent asserts that "a serious procedural defect" in the GeneralCounsel's case is that the AOA did not send letters demanding recognition to thedistrict councils involved and that the General Counsel did not name District Coun-cils 1, 11, and 14 as respondents, or serve them with notice of this proceeding.Based on the evidence in this case, I am of the opinion that the district council is,atmost, the employer in name only of the council organizers.The International isthe effective and determining employer of the council organizers.The council is setup in territory allocated to it by the international and local unions in that territoryare required, by the International constitution, to affiliate with the council.Thecouncil, in turn, under the aforesaid constitution, is empowered to collect no lessthan 25 cents a year from the members of each local union aforementioned.As far as the record shows, the principal activities of the council are to assist itsaffiliated local unions in organizing; to provide service to affiliated local unions; andto hold an annual council convention.The full-time paid officer of the council isthe secretary-treasurer and he performs the organizing and servicing work aforemen-tioned, as well as such paperwork as is necessary.The most important paperworkof the council, in its day-to-day operations, the keeping of books and records ofreceipts, disbursements, and deductions, is performed by the International in Wash-ington, D.C.The funds of the council are earmarked per capita taxes from the localunions and these funds are in Washington, D C.Where there are no council orga-nizers, as in the Metropolitan Division's district council, the council's secretary-treas-urer presumably performs all the council organizing and servicing. In councils wherethere are council organizers they, as well as the secretary-treasurer, perform theorganizing and servicing. In addition, within the division in which the council islocated, there are the International representatives who are also performing the sametype of work, the organizing and servicing, to assist the local unions in the division.as As observed, the convention meets once a year and the executive board meets irregu-larly, perhaps 3 to 6 times a year. The convention approves, at least with rare excep-tions,what the executive board has done in the past year and during the year the execu-tive board has approved, at the intervals when it meets, what the full-time secretary-treasurer has been doing29Falk has been secretary-treasurer of district council for over 11 years. In additionto his functions as chief executive officer of the council, he performs the organizing andservice work that council organizers and International representatives performSonic ofhis testimony bears on the nature and responsibility of these jobs which we have consid-ered earlier in this DecisionFalk testified that he assisted local unions in contractnegotiations and that he, as well as the International, approved contracts of local unionsWhen questioned further about the foregoing, the witness testified that before and duringnegotiations there is daily contact with the division headquarters and that he secures theopinion of the division regarding various matters for negotiation.He also stated thatthe International has approved various contract clauses and provisions and when he andthe local union negotiate a contract with such clauses, he recommends the approval of thecontract, since the International has already approved. It was in this sense that thewitness stated that both he and the International approved local union contracts RETAIL CLERKS INTERNATIONAL ASSN., AFL-CIO219There is no significant difference between the work of the council organizers andthe International representatives.All the above personnel are paid by a check ofthe International, signed by the International's president and secretary-treasurer. Thecheck received by the International representatives is drawn on general Internationalfunds derived from per capita taxes of local unions; the checks received by the coun-cil organizers and the secretary-treasurers of the councils are drawn on funds derivedfrom per capita taxes of local unions affiliated with the council and earmarked ascouncil funds. It is as if the Federal Government paid some agricultural agents fromgeneral tax revenues and, as to some counties, it set up a district county council;required an extra tax from counties in the council area to be paid to the council;maintained these tax revenues in Washington but earmarked them for the districtcounty council; and paid some agricultural agents, servicing counties in the area ofthe district county council, from these earmarked funds.Both categories of agents,performing the same types of functions, would be Federal employees.We have seen from the testimony of Arnold, Eiden, and Falk, above, that theInternational's division director exercises, for all practical purposes, the determiningrole in the employment of council organizers and the council secretary-treasurer.The director, as agent of the International, interviews and passes upon the applicantsand candidates for these positions.Throughout their subsequent careers, the councilorganizers and secretary-treasurers, like the International representatives, receive theirassignments and their supervision from the division director.They will all filedetailed weekly written reports with the director and the director will comment upontheir work and direct their activities.There is, in fact, as we have shown, no otherfull-time person working for the council except the secretary-treasurer and the councilorganizersThe secretary-treasurer does not supervise the council organizers and, ofnecessity, and, in fact, both are under the division director.The council's executneboard meets infrequently and irregularly, and while it is, on paper, the highest groupin the council except for the convention, it is apparent that it is the International,through the division director, and not the executive board of the council, who is theeffective and actual Employer and supeivisor of the council organizers, including thesecretary-treasurer 30This conclusion is not altered by reason of the fact that, ofcourse, the council organizers and the secretary-treasurer cooperate with the council'sexecutive board and by the fact that the executive board receives and approves reportson which a secretary-treasurer customarily needs approval and that the annual coun-cil convention adopts or approves the reports of the executive board.Nor is the con-clusion altered if the convention and the executive board, at their periodic meetings,pass upon various matters before them.The election of a council organizer or a secretary-treasurer, and the fixing of theirpay by the council convention, must be understood in the context of the other factsheretofore described.The substance is more important than the form. In substance,a group of local unions make per capita payments, as they are required to do, to abody known as a council. The payments constitute council funds. These funds areturned over to the International for purposes of administration.The functions ofthe council, the organizing and servicing of local unions, are also turned over to theInternational for administrationThe selection and the supervision of the only full-time paid employees of the council are effectively controlled and administered by theInternational, principally through the division director.The council, in effect, agreesto provide, for instance, $200 a week for a council organizer or a secretary-treasurerand thereafter the matter is handled by the International through the division directorand through the International officers who draw and sign the International paycheckson council funds to pay the council organizer and secretary-treasurer of the councilConfirmation of the conclusion that the International was the employer of thecouncil organizers is to be found in section 12(m) of the International constitutionthat was in effect during the relevant period.That section provides that the Interna-tional president-shall employ and fix the compensation and other terms of employment of allorganizers,assistants and other personnel that he deems advisable for the pur-pose of carrying out the duties of his office, and to effectively administer theaffairs of the International Association.Such personnel shall work under thesupervision of the International President.He shall have the authority to termi-nate the employment of any such personnel ....[Emphasis supplied ]Itwill be noted that the term "International representative" is not used in describingwhom the president can employ and for whom he may fix the compensation. SinceiiThe officers of the council, constituting the executive board, except for the secretary-treasurer, have other full-time jobs from which they derive their income. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDit is clear that International representatives are employed by the president and that hefixes their compensation, it is apparent that the term "all organizers," which was used,is a broader term and that it includes not only International representatives but others.Both International representatives and council organizers are "organizers." In viewof other evidence previously discussed, it is clear that the relationship between theInternational's division director, an agent of the International and of its president,and the International representatives is the same as that as between the director andcouncil organizers.We are of the opinion, therefore, that the above section of theconstitution indicates that both "organizers," International representatives and coun-cil organizers, are employees of the International and that the International employedthem pursuant to section 12(m) of the constitution.The council's selection ofcouncil organizers and fixing of their compensation, in the light of the evidence, weremore formal acts than they were realities and more acts of ratification than ofinitiation 31Not only is it the International alone thatexercisessubstantial control over theemployee status of the council organizers and council secretary-treasurer, but theInternationalalone initiates,interprets, administers, and controls the labor relationspolicy applicable to such personnel.The International president's letter of Decem-ber 27, 1962, above, set forth the RCIA policy regarding representatives' membershipin a unionsuch as the AOA. This letter was addressed to "All RCIA local unions,Council and International Representatives." In effect, the local unions were recog-nized and addressedas entities.The local unions, then, through their own officers,as the record shows, transmitted to and implemented to local union employees, suchas local business agents and organizers, the RCIA's aforementioned policy.Becausethe International was not the employer of local union business agents and organizers,the president's letter was not addressed directly to them but was addressed to theiremployer, the local union.But the International president did not also address theletter to the district councils as entities who would then transmit and implement thepolicy to council employees, such as the council organizers.32 Instead, "Council andInternational Representatives" were addressed directly in the letter and the individualsreceived copies thereof.We submit that the reason for the foregoing differences isthat "Council and International Representatives" were employees of the Internationaland the International addressed them directly as their employer.The councils,unlike the local unions (who were the employers of local organizers and businessagents) were not addressed because the councils were not the employers of counciland International representatives.Additional reasons for the conclusion that both council organizers and Interna-tional representatives are not employees of the councils but are employees of theInternational and, hence, representatives of the International, is a letter written byRespondent RCIA's counsel during the General Counsel's investigation of this case.33The letter was in response to the General Counsel representative's request for a listof "International Representatives" in the RCIA's Central Division, as of Decem-ber 27, 1962.Respondent's letter, in reply, referred to and enclosed a list of "Inter-national Representatives" as of that date.The list included, without distinction,differentiation or separate designation, the names of both International representa-tives and council organizers, and they were all, it is clear, the International representa-tives (employees of the International) insofar as Respondent was concerned.When the RCIA, on December 27, 1962, replied to the AOA demand to be recog-nized as the representative of International representatives and council organizers,it refused recognition on two grounds; (1) doubt that the AOA represented a majority31 It is interesting that, in June 1963, after the instant charges were filed the aboveconstitutional provision was amended, to read that the president-shall commission active members . . . for assignments as International Representa-tives . . . . Such International Representativesshallcarry out their responsibilitiesand duties under the direction and supervision of the International president . . .To be noted is the fact that, under the amendment,the president commissions and super-vises only International representatives.Nothing is said about either commissioningor employing "organizers," the broad term previously used.The fact rather than theword is controlling, however, and we believe that both International representatives andcouncil organizers are employees of the International in essential respects and that bothare International representatives.as The secretary-treasurers no doubt received copies of the president's letter but theywere not supervisors of council organizers as contrasted with local union officers whowere supervisors of local union organizers and business agentsThere is no instance ofa council secretary-treasurer dealing with council organizers about the AOA and thepresident's letter.31General Counsel Exhibit 63, July 12, 1963. RETAIL CLERKS INTERNATIONAL ASSN., AFL-CIO221of the above-described personnel; (2) questioned the legality or propriety of theAOA representing the aforesaid personnel because of the RCIA membership require-ment regarding representatives."Other [unnamed] bona fide considerations" werealso said to be involved. I believe that it is unusual for an employer in such circum-stances to raise questions of majority or the membership factor concerning the unit,if the unit, as Respondent now contends in its brief, included personnel-councilorganizers-who were not employees of the Employer.The questions of majorityand other questions have relevancy only if both parties are speaking about the par-ticular employer's employees.Ordinarily, an employer in such circumstances as weare here discussing has neither knowledge nor concern about majority or other ques-tions that apply to some other employer's employees.The first and obvious responseto an AOA request for a unit, that the RCIA now contends included council orga-nizers who were not International employees, would be that the International was notthe employer of the council organizers.But this response was not made and therewas at least a tacit admission that the International was responding to the AOArequest in the International's capacity as the employer of those specified in the AOAdemand.As the Employer, the International responded on the merits and withoutraising its now-alleged nonemployer-status argument with respect to council orga-nizers.The phrase, in the RCIA letter, that there were also other unspecified reasonsfor not recognizing the AOA would hardly seem the way of covering such a basicdefense regarding the council organizers as Respondent raises in its brief, to wit, thatthe International is not the employer of such personnel.We believe that the briefhas belatedly resorted to a legal effort to establish that the council organizers are notemployees of the International and we are of the opinion that the evidence, includingthe prior positions of the Respondent, show that the council organizers were in factemployees of the International and that the International and others involved soconsidered them.Membership-Political ConsiderationsWe have described at some length the duties and functions of International repre-sentatives and council organizers, and their relationship to the International and itssubordinate bodies.Before stating our ultimate conclusions, it is appropriate todiscuss in this portion of the Decision another facet of the RCIA's contention thatInternational representatives and council organizers must be or are excluded from thecategory of "employees" under the provisions of the Act.The RCIA asserts that the aforedescribed personnel are not only "managerial" butthat they have "membership-political rights" that exclude them from the category of"employees."We have previously referred to the fact that customarily or generallythe personnel whom we are considering are members of the RCIA and that member-ship is a requirement for persons attaining or holding such positions.34The"membership-political" aspect, therefore, now receives our attention.As members of the RCIA, the membership being in a local union of the Interna-tional, the representatives 35 enjoy the rights of members.They can vote; be electedas delegates to conventions when so elected by the local membership; run for office;and, when they are in the area and can do so, they are encouraged or expected toattend local union meetings.As a "dramatic example of the use of political power,"Respondent points to the effort of Rhyne, an organizer employed by Local 880, tobecome a member of the local union. Rhyne came to a membership meeting of thelocal with 30 to 40 members whom he knew and who knew him in the course of hiswork as anorganizer.These members evidently were sympathetic to Rhyne's effortsto attain membership in the local and be brought them to the meeting to support hisefforts to attain membership.36As I understand Repondent's argument regarding the foregoing, it is not that onemember of an organization cannot seek the assistance of fellow members in internalaffairs of the organization to which they belong.Democratic organizations envisagemembership participation and interaction in various combinations.What Respondentappears to be saying is that if representatives have the status of employees under theAct, then as employees of the RCIA they will be in a position to influence the cus-as Although the record does show some minor deviation, I will consider that the customor the rules are as stated by the Respondent"We use this term in referring to International representatives and council organizers.39Rhyne had been a manager in a store that the local union had sought to organize.Rhyne assisted the local in its organizing efforts and lost his job with the store.He there-after secured a job as clerk in various stores as an undercover paid organizer for the localunion It is not clear why Rhyne was not qualified for union membership or why Local 880hired and retained him as an organizer when he was not a member. Rhyne became an AOAmember. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDtomers or clients(the members)of the RCIA with whom the representatives deal inthe course of their employment as representatives.The RCIA, of course, contem-plates that the representatives exert influence over the members(the customers orclients)in the interest of the RCIA but characterizes such activity as political if itmight happen that a representative would seek to enlist the assistance or sympathy offellow members(the RCIA clients)in the representatives'efforts, as employees of theRCIA, to bargain with the employer,RCIA.37The premise is,of course,that suchbargaining is not in the best interests of the RCIA or that it is inconsistent with therepresentatives'relationship with the RCIA.Assuming,arguendo,the above premise, it is also the premise of many companyemployers that recognizing and bargaining with a union is not in the best interests ofthe employer.Companies,of course,have employees.The employees in manyinstances deal with clients and customers of the employer and are expected to anddo influence the customers or clients on behalf of the employer. In varying degrees,the employees of the company by virtue of their positions may have considerableinfluence over the customers or clients,including personal factors.When the employ-ees seek to deal with their employer through a union, the employer may regard thisas inconsistent with the employees'obligations as employees and as opposed to theemployer's interests,particularly so because the bargaining power of the employeesrests in their ability to affect the normal relationship between the employer and hiscustomers.The essence of a strike,the ultimate weapon,is the appeal to employercustomers by the unionized employees.The foregoing factors do not disqualify theemployees-i.e., those who are on the payroll and perform the work of the em-ployer-from being considered employees.38Respondent asserts that representatives as members of the RCIA "owe an exclusiveloyalty and commitment to the RCIA as an institution which is inherently inconsistentwith their belonging to and being represented by another labor organization.Presi-dent Suffridge's letter called this `dual-unionism.' "Under a marginal caption or annotation of "Dual Membership,"section 7(H) ofthe International constitution provides that no member"shall be permitted to retainmembership and pay dues in any local union while working under the jurisdiction ofanother, and no local union shall receive dues as aforesaid."The same provisionappears in the constitution,as amended in June 1963,but under the marginal captionor annotation of "Conflicting Membership." It may well be that the foregoing provi-sions relate to membership in two local unions of the RCIAWe note that anothersection of the constitution,39 dealing with"Violations of Duties and Obligations" ofofficers or members, lists as proscribed conduct the encouragement"in any manneror form, the separation of a subordinate body from the International..."or theencouragement of "anyone to become a member of any dual or other organizationwhich is antagonistic or in conflict with the objectives,activities and policies of juris-diction of the International Association."The use of the word "dual" and the con-duct described in this section conform to what, in my opinion,is customarily referredto as dual unionism.That is to say, dual unionism is membership in two rival orantagonistic unions operating in the same industrial field and competing for theallegiance of the same types of employees employed by employers in the same field,e.g., the retail store field.Be that as it may, the president of the RCIA is empoweredby the organization to interpret the constitution and he has interpreted it in a par-ticular way regarding dual unionism.Respondent has pronounced a policy that its representatives are not allowed to bemembers of a union that may seek to bargain for representatives as employees of theRCIA.This policy, which Respondent has described in terms of membership-political aspects of the representatives'job, is used to support the argument that therepresentatives are not employees within the meaning of the Act.The term "dualunionism" is used and the policy pronouncement is, in effect, in syllogistic form,to wit:To be a representative of the RCIA you must be a member of the organization;but a member cannot join any union other than RCIA; therefore, a member-representative(the only type of representative allowed),who joins anotherunion, places in jeopardy his membership and, consequently,his job.There is a legitimate standard of loyalty to an organization and the standard canproperly be applied to situations such as were found in theBoeing Airplane Company37The evidence is extremely limited on this point and rests on the Rhyne incident.38 In considering this aspect of Respondent's argument,we cannot assume as a premiseto the argument that the representatives are not employees since we are seeking to analyzeRespondent's"political"argument why the representatives are not "employees39 Section 44(B) (5), in the 1959 constitution and in the 1963 constitution. RETAIL CLERKS INTERNATIONAL ASSN., AFL-CIO223andLocal1229,IBEWcases 40IfRCIA representatives were openly or covertlyrepresentatives of arivallabor organization, and organizing on its behalf, they mightquite properly come within the framework of disloyalty, dual unionism, and breachof fiduciary responsibility.But there are no such facts in this case and the AOA isnot engaged in organizing retail clerks in competition with the RCIAIt is evident that an employer has a basic right to make his own rules regarding theacquisition or retention of employment.But it is elementary that this right is subjectto the provisions of the Act and the employer's own rules or standards are subor-dinated to the Act when applicable.Employer policy, even when implemented by asolemn contractual undertaking between the employer and employees, whereby thelatter agree that they will not join a union, cannot prevail in the face of the Act.41The RCIA as an employer has the right, like other employers, to make its ownrules regarding the acquisition and retention of employment.Also, like otheremployers, the foregoing right is subject to the provisions of the Act.An employer'srules do not prevail over the Act in the employer-employee relationship. It it wasintended, in Section 2(2) of the Act, to permit labor organizations as employers tomake their own rules regarding the employer-employee relationship, the section, webelieve, would have so statedIf such a provision had been inserted in Section 2(2),itwould have been an anomaly since there would be little point in referring to a labororganization as an employer under the regulatory statute if, at the same time, thisparticular type of employer was granted a general mandate to make its own rulesregarding its employees.In its capacity and function as a labor organization, the RCIA may make its ownmembership rules.42The proviso in the cited section appears in the 8(b) portion ofthe Act dealing with labor organizations as labor organizations and not as employers.Section 8(a), of course, deals with unfair labor practices of employers, includinglabor organizations when acting as employers, and the instant proceeding is underthe 8(a) portions of the ActRCIA's dual capacity of employer and labor organization, in an important sense,means that the two aspects are distinct.When acting as an employer, RCIA is sub-ject to Section 8(a) of the Act, and when acting as a labor orgnization, it is subjectto Section 8(b).As a labor organization under Section 8(b), Respondent organizesand represents employees of other employers and as a labor organization it does notrepresent its own employees for purposes of bargaining with itself as employer.43Asan employer, however, RCIA does have employees and it is only as an employer thatitdoes have employees. In this employer-employee relationship, the provisions ofSection 8(a) of the Act apply and no employer's internal rules may prevail over therights and obligations of the Act.No employer by its own rules or requirements maydefeat the right of employees to join labor organizations of their own choosing 44I am not persuaded that "membership-political" factors remove the representativesfrom the category of "employees." In this connection, the evidence discloses thatthe AOA is a labor organization and is not a competitor or rival of the RCIA inorganizing retail sales personnel of industrial firms.Employers frequently contendthat union membership is a divisive element and detracts from loyalty to the employerbut this contention is disposed of by the policy and provisions of the Act. It is the4° Boeing Airplane Company v N L.R.B.,238 F. 2d 188 (C A 9), where a professionalengineer employed by Boeing was actingas anemployment agent or recruiter of engineersand scientists on the Boeing staff in behalf of Boeing's competitors ,N.L R.B. v Local1229,International Brotherhood of Electrical Workers (Jefferson Standard BroadcastingCompany),346 U S 464, involving an attack on the quality of the employer's products bycertain employees.'iThe reference is, of course, to the so-called "yellow dog" contract.42 Section8(b) (1) (A).Even when acting as a labor organization and not as an em-ployer, a union's internal membershiprulesmay not prevail over the public policy expressedin the Act.Local 138, International Union of Operating Engineers, AFL-CIO (Charles S.Skura),148 NLRB 679;H. B Roberts,BusinessManager of Local 925 etc. (Wellman-Lord Engineering, Inc), 148 NLRB 67441 If it did so, Section 8 (a) (2) of the Act would apply44 Section 2(2) manifests that labor organizations when functioning as labor organiza-tions,i e , organizingand representing employees of other employers, were not employers,but that labor organizations were employers with respect to their own employees. Satis-fied that labor organizations did function as employers under certain situations, Congressmade it clear that in their normal function as labor organizations, unions were not em-ployers, for otherwise, the customary activity of unions regarding employees would runafoul of Section 8(a) (2) of the Act (otherwise "the provisions of the bill which preventemployers from participating in the organizational activities of workers would extend tolabor unions as well").S.Rept. No 575 on S. 1958; Leg. Hist. of the NLRA, 2305 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenial of the right to organize that leads to conflict and strife and "there is no incom-patibility between the faithful performance of duty and enjoyment of benefits underthe Act." 45All employees,in a sense,are members of an employer's industrial family. Throughstock ownership and profit-sharing plans they also participate in ownership and anessential aspect of ownership, a voice in internal affairs of the employer, and partici-pation in the profits of the enterprise.But the foregoing does not disqualify anemployee from his status and rights under the Act.46Delegates to conventions are selected by the union members and the possibilitythat representatives may be among the delegates,as somehave been in the past, isnot a disqualification, regardless of the fact that some of the representatives may bemembers of the AOA 47 Section 101(a) (1) and 101(a) (2) of the Labor-Manage-ment Reporting and Disclosure Act of 1959 (LMRDA) guarantee to members theright to engage in intraunion political activity and Respondent has emphasized thatthe representatives as members have full membership rights48The possession ofsuch rights by representatives, in our view, does not place them in some limbo withrespect to the provisions of the NLRA. The rights guaranteed under the NLRA andthe LMRDA are not incompatible and one need not forfeit the rights under one Actto enjoy the rights under the other Act.4945American Federationof Labor and Congress of Industrial Organizations,120 NLRB969, 970-971.4eBrookings Plywood Corporation,98 NLRB 794, 798;Cab Services, Inc d/b/a Redand White Airway Cab Company,123 NLRB 83, 85;Alderwood Products Corpoiation,81NLRB 136, 138;Union Furniture Company,67 NLRB 1307, 1309-1310.47TextileWorkers Union of America,138 NLRB 269, footnote 2.4s "Sec. 101(a) (1) EQUAL RIGHTS.-Every member of a labor organization shall haveequal rights and privileges within such organization to nominate candidates, to vote inelections or referendums, . . . to attend membership meetings, and to participate in thedeliberations and voting . . . subject to reasonable rules and regulations . . . ."(2) FREEDOM OF SPEECH AND AssEMBLY.-Every member of any labor organizationshall have the right to meet and assemble freely with other members ; and to express anyviews, arguments, or opinions ; and to express at meetings . . . his views, upon candidatesin an election of the labor organization . . . subject to the organization's established andreasonable rules pertaining to the conduct of meetings ,Provided,That nothing hereinshall be construed to impair the right of a labor organization to adopt and enforce reason-able rules as to the responsibility of every member toward the organization as an Institu-tion and to his refraining from conduct that would interfere with its performance of itslegal and contractual obligations."While employee rights, or any rights, are subject to reasonable rules and regulations,It is doubtful that the reference to such rules and regulations, in the above sections ofthe LMRDA, was intended to confer the power on a labor organization to enact or applyrules and regulations that would nullify employee rights guaranteed by both the NLRAand the LMRDA. On the theory that Section 101(a) (1) and (2) of the LMRDA wasadopted to strengthen internal union democracy, one Federal court had refused to excludefrom the coverage of the above sections officer-members, since this would deny protectionto those best equipped to keep union government vigorously and effectively democratic.Grand Lodge of International Associationof Machinists v. King,335 F. 2d 340 (CA. 9),cert.denied 379U.S. 920.There Is no Hatch Act applicable to employees of labor orga-nizations,and, unlike the Federal government, labor organizations are not excluded fromthe definition of "employer" under the NLRA.Even employees subject to the Hatch Actare not debarred from membership and participation in labor organizations for purposesof bargaining with their employer.Moreover, the political restrictions of the Hatch Actdo not prevent political voting, expression of opinion on all political subjects and can-didates, petitioning members of Congress, signing petitions, attending political rallies andjoining political clubs, being a member of a faction or party, and so forth.w Most unionsin their administration appear to be quite stable and well established andthe Union as an organization Is not endangered by difference of opinions at conventionsor otherwise.Respondent, In its brief, has cited and quoted from the book of JackBarbash, "The Practice of Unionism."Respondent has referred to this book as a "re-spected study of unions "Although Respondent cites Barbash's statement that a unionorganizer's job requires salesmanship and idealism, the General Counsel, in his brief, quotesthe same book with respect to union conventions and the Respondent's argument regardingpolitical roles of representatives.Barbash states: "In most instances the union conven-tion is an expertly managed affair designed to give the delegates, and through them themembership, a sense of the union's importance . . . the convention provides an oppor- RETAIL CLERKS INTERNATIONAL ASSN., AFL-CIO225Conclusions1.International representatives and council organizers are"employees" of RCIAI find that the RCIA is an employer within themeaningof Section 2(2) of the Actand that its International representatives and council organizers are its employees.50The same finding is made with respect to Locals 880 and 698 as employers of theirbusiness agents and organizers.The above findings are made without here repeating the evidence and the analysismade thereof earlier in this Decision. In finding that the International representativesand council organizers are employees under the Act, both the instant evidence andthe precedents cited above have persuaded me that the aforesaid personnel are notmanagerial or supervisory employees.Nor are they confidential employees since theydo not have access to confidential information concerning RCIA's own labor rela-tions policy with its employees.51Respondent's internal labor relations policy iswithin the ambit of the International president and the International executive board.The membership-political contention advanced by Respondent has been consideredabove in this Decision and, in our opinion, the personnel involved in the instant caseare not removed from the category of "employees" under the Act by reason of themembership-political factor.2.The appropriatebargaining unitThe General Counsel contends that the three separate units alleged in the com-plaint are appropriate.Each of these units, consisting of International representa-tives and council organizers, exclusive of supervisors, is a division unit, with one beingtheMetropolitan Division; the second, the Eastern Division; and the third, the Cen-tral Division.The RCIA's position is that only a nationwide unit of International representativesisappropriate.Itcontends that council organizers should not be combined withInternational representatives because they work for different legal entities.Alterna-tively, RCIA states, an appropriate unit might consist of International representatives,council organizers, and local union representatives; or, International representatives,council organizers, and local union representatives in a single division.Respondentalso claims that the simultaneous demands of the AOA upon the RCIA, with respectto three divisions, was, in effect, a demand for aunitof three divisions and thatAOA's unit or units are based upon extent of organization.We are not called upon to determine whether a unit or units other than that soughtby the AOA would be appropriate.No otherunion is seekingto represent RCIAemployees in a unit different from the AOA unit. It is possibly true that a nation-wide unit of the employees of employers who operate nationwide is an appropriateunit.But such a proposition is not diapositive of the issue whether the instant AOAunit is an appropriate unit.Nor is it a determining factor that other units, different,in internal composition, from the AOA unit, might be appropriate.I am of the opinion that the division unit is an appropriate unit and that each ofthe units sought by the AOA, aforementioned, is an appropriate unit.The evidencereveals that the seven divisions of theRCIAare operational and administrative unitsthat are headed and supervised by the division director and the assistant divisiondirector.The contacts, between the division and its personnel with the headquartersof the RCIA in Washington, D.C., do not alter the fact that each division is a normaloperational and administrative unit with respect to affairs and personnel in the division.The International representatives and the council organizers in each division are theemployees of the International; they perform the same type of work; they are super-vised and directed by the division director; they both carry the same official credentialstunity fora few men fromeach local to have whatapproximatesa good time at theUnion'sexpense . . . .When dissensioncomes outat conventionsession, itmay not beunusual for somebody to weaken the dissenter's position by saying that the open criticismof the Union's policies can only give 'aid and comfort' to the Employers" (pp. 60-61).60OfficeEmployees InternationalUnion v. N.L R B.,353 U.S. 313, 316;Air Lines PilotsAssociation,International,97 NLRB 929 ;InternationalLadies' Garment Workers' Union,131 NLRB 111;American Federation of Labor and Congressof Industrial Organizations,120 NLRB 969;TextileWorkersUnion of America,138 NLRB 269.siAir LinesPilots Association,International,supra,at 930-931 ;Republic Steel Corpo-ration,94NLRB 1294.796-027-66-vol. 153-16 226DECISIONSOF NATIONAL LABOR RELATIONS BOARDas International representatives; and their normal working areas are confined to thedivision.They are not the employees of the local unions or of any other local bodywithin the division.There are, of course, similarities between the business agents and organizersemployed by local unions affiliated with the RCIA and the International representa-tives and council organizers.As a matter of fact, everyone connected with the RCIAisengaged in a program to organize unorganized employees and to service theseemployees when they become organized and members of the RCIA. The businessagents and organizers are employed, paid, and supervised by the local union for whomthey work. In the law, local unions have quite generally been recognized as legalentities separate and distinct from the International union with which they are affili-ated.We believe, therefore, that there is a reasonable basis for concluding that adivision unit confined to International representatives and council organizers is anappropriate unit.In reaching this conclusion, we have not based it upon extent oforganization and the latter has not been a controlling factor.52C. The majority of the AOAAs we have seen, the AOA, by three letters of December 19, 23, and 24, 1963,respectively, claimed that it represented a majority of the International represent-atives and council organizers in the Eastern, Metropolitan, and Central divisions,respectively.1.Metropolitan DivisionThe employees in the appropriate Metropolitan Division unit as of December 23,1963, and at all relevant times thereafter, were Barry, Lloyd, McLaughlin, andTuohey, all International representatives.Zaretsky, an International representative,did not come with the Metropolitan Division until sometime in January 1964. Thedivision had no council organizers and the division director was a supervisor underthe Act.Lloyd signed an AOA application for membership card on December 11, 1962.Tuohey signed his AOA card on December 22, 1962.McLaughlin signed an AOAcard on December 12, 1962. Barry did not sign an AOA card.Respondent, in its brief, asserts that there is no proof that the above-mentionedcards, or that the cards secured in the Eastern and Central divisions, were deliveredto the AOA prior to its demand for recognition.Respondent, although admittingthat "our research on this problem suggests that it might be novel," then advances theproposition that failure to prove delivery of authorization cards is fatal to an 8(a) (5)allegation.There is no requirement in the Act regarding delivery of cards or any other delivery.Section 9(a) provides that "Representatives designated or selected for the purposes ofcollective bargaining by a majority of the employees in a unit appropriate for suchpurposes, shall be the exclusive representative of all the employees in such unit forthe purposes of collective bargaining. . ." Section 8(a)(5) proscribes a refusal byan employer "to bargain collectively with the representatives of his employees, sub-ject to the provisions of Section 9(a)."52Metropolitan Life Insurance Company,138 NLRB 512;Metropolitan Life InsuranceCompany,147 NLRB 69;Quaker City Life Insurance Company,134 NLRB 960,TheWestern and Southern Life Insurance Company,138 NLRB 538;Metropolitan Life In-surance Company,138 NLRB 565;The Great Atlantic and Pacific Tea Company,132NLRB 799,Winn-Dixie Stores, Inc.,124 NLRB 908;Food Fair Stores, Inc.,114 NLRB521;Sov-0n Drugs, Inc.,138 NLRB 1032,N.L.R B. v Quaker City Life Insurance Com-pany,319 F. 2d 690, 693-694 (CA.4) ;Metropolitan Life Insurance Co. v. N L R.B.,328 F. 2d 820, 826-827(C.A. 3) ; Texas Pipeline Company v. N L R.B.,296 F. 2d 208(C.A. 5).Although not raised initially, the Respondent, in the course of the hearing, stated thatits seven divisions also included Canadian representatives and that the latter should bepart of the unit or units.Respondent never produced its payrolls, and aside from that,the precise situation as to the Canadian representatives never became clear in the record.As well as I can determine, there may be four RCIA representatives in Canada. It isnot clear under what divisions these people operate.The four aforementioned probablyare within the territory of the Eastern, Central, and one or two other divisions but thisis by no means clear. In any event, we believe that the Canadian representatives shouldbe excluded from the appropriate units.Detroit & Canada Tunnel Corporation,83 NLRB727, 731-732;Textile Workers Union of America,138 NLRB 269 RETAIL CLERKSINTERNATIONAL ASSN., AFL-CIO227By signingAOA cards,the representatives,in our opinion,did designate and selecttheAOA astheir bargaining representative.The representatives'own work andexperience in securing authorization cards from employees of industrial employers,for the purpose of designating and selecting the union as bargaining representative,made them particularly aware of the significance of signingan AOA card.Perhaps if there was affirmative evidence that the card signer immediately tore upthe card after he signed it or engaged in other contemporaneous conduct as to thecard that might raise a question of whether he had in fact designated or selected theUnion, we might feel obligated to pursue the matter.But such is not the instant case.We are also of the opinion that, in the absence of affirmative evidence to the con-trary,there is a presumption and an inference that a card signer who voluntarilysigns a designation or authorization card intends to make a designation and to com-municate timely that fact to the organization designated.There is in fact a presump-tion and inference of communication and delivery.This is particularly true in theinstant case where, a week after three out of four eligible employeessigned AOAcards, theAOA made knownto the employer that it represented a majority of theemployees in the unit;requested recognition as bargaining agent; and offered to proveitsmajority"by submitting our cards"to be checked and verifiedTo say the least,it is extremely unlikely thatthe AOA hadnot been advised that three out of fourrepresentatives had signed cards andthat the AOAdid not have such cards in itscustody.Althoughnot agreeing with the legal or procedural proposition advancedby Respondent,I, in any event,feel fully justified and compelled to draw the inferencethat the cards were delivered in timely fashion to the custodyof the AOA.53It is found that on December 23, 1962, when the AOA requested recognition fromRespondent,and on December27, 1962, whenRespondent refused recognition, theAOA representeda majority of the employees in an appropriate unit, the Metro-politan Division.2.Eastern DivisionThe employees in the appropriate Eastern Division unit as of December 19, 1962,and at all relevant times thereafter,were Casey,54Grace, Jaffe,Lagasse, Lee,Medeiros,55Sloan,Spiess,allInternational representatives.56The twocouncilorganizers in the Eastern Division during this period were Kudla 57 and Stebbins.The total in the unit is 10.The division director and Lowthers,assistant divisiondirector, are supervisors within the meaning oftheAct.Lowthers,as assistantdirector, performs the same or substantially the same functions as the director andthe performance of such functions is not limited to periods when the director is absent.Casey signedan AOA cardon December 11, 1962.Grace signed anAOA cardon December15, 1962.58Jaffe signed on December 12, 1962; Lagasse signed onDecember 9; Lee, on December 10; Medeiros,on December 15; Spiess,on Decem-ber 9.The AOAthus represented 7 employees in a unit of 10.53Respondent,of course,said nothing about lack of delivery of cards in its response tothe AOA's letter claiming representation and requesting recognition.The record alsoshows that pursuant to Respondent'spolicy and position that its representatives couldnot be membersof the AOA,it procured various representatives who had signed AOA cardstowrite the AOA demanding return of the allegedly undelivered cards61This individual has been referred to throughout without the"Jr."which is appar-ently the accurate designation.It is EarlD. Casey,Jr , but, for convenience,we willcontinue to refer to him as Casey.15Also a Junior56Barna apparently did not become an International representative until June 10, 1963,and resigned November 23, 1963.67Also a Junior.69Grace testified that he signed the card with the provisionthat the AOAwas to actwithin theRCIA "family."He stated that when a copy of theAOA letter to thepresident of the RCIA requesting recognition(December 19, 1962)was sent to Reutherand Meanyof the AFL-CIO, he resignedThe record shows that Grace's letter of resigna-tionwas dated December 29, 1962, which was subsequentto the RCIApronouncementthat a representative of the RCIA could not continue as such if he was a member of an-other union such as theAOA Basedupon my appraisal of the witness and the otherevidence in the case,I conclude that while Grace may have objected to or not approvedthe sending of a copyof the AOAletter toAFL-CIO officials,itwas the RCIA policypronouncement that principallymotivatedhis resignation and, under all the circumstances,it is proved that on December 15, 1962, and through December 27, 1962,Gracehaddesignated and selectedthe AOA ashis bargaining agent and that his card is to be countedas such. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is found that on December 19, 1962, when the AOA requested recognition fromRespondent, and on December 27, 1962, when Respondent refused recognition, theAOA represented a majority of the employees in an appropriate unit, the EasternDivision.3.Central DivisionThe employees in the appropriate Central Division unit as of December 24, 1962,and at all relevant times thereafter, were 59 Arnold, Benson, Callahan, Colaizzi,Eberhart, Galbraith, Jones, Pleyte, Schreiber, Witcher, Romeo, all International repre-sentatives.60The council organizers in the Central Division during the same periodwere Foley (District Council 14) and Stewart (District Council 1).A report filed with the Bureau of Labor Management Reports lists only Stewart ascouncil organizer with District Council 1 during the relevant period.Falk, secretary-treasurer of Council 1, testified that Wengrod became a council organizer inCouncil 1 in 1963. There is no convincing contrary evidence.Wengrod, therefore,is not found to be an employee in the Central Division unit during the relevant period.Falk and Eiden each holds the office of secretary-treasurer in District Councils 1and 14, respectively.Although they perform,inter alia,theduties of council orga-nizers and are subject to the supervision of the division director, and are not super-visors of council organizers or international representatives, they are officers of thedistrict council; in fact, the only full-time paid officers. I am of the opinion thatFalk and Eiden are properly excluded from the appropriate unit in the CentralDivision.61The division director and Cadwell, assistant division director in the Central Divi-sion, are supervisors and excluded from the unit.EliMosesso has the title and is referred to as Chicago organizing director orChicago director of organization.His office is in the Central Division's headquartersin Chicago.Mosesso has held his position for about the past 6 years.The October1962 issue of the "Advocate," official publication of the RCIA, edited by the Inter-national president, describes a meeting at which the organizing (division) directorsand "Chicago Organizing Director" Mosesso reported to the International presidentand the International executive board.Callahan, an International representative inthe Central Division for 7 years, testified credibly that she filed a weekly report withMcGrath, the division director, and that she reports twice daily by telephone toMosesso, the Chicago organizing director.Mosesso gives her her assignments andthe twice daily reports to him are about her progress on these assignments.Mosessogives her instructions concerning tactics and other matters pertaining to her work.Eberhart, another International representative in the Central Division, testified tosubstantially the same effect regarding Mosesso and his relationship with Mosessoas the Chicago area director.Having considered the foregoing and other evidence,including that of Respondent's witnesses, it is found that Mosesso, as Chicago orga-nizing director, is a supervisory employee and therefore outside the unit.He is, ineffect and in function, a sort of assistant division director in charge of the Chicagometropolitan area of the Central Division.Brzezinski was an Inteinational representative employed in the Central Divisionsince August 1959. In 1961 the RCIA instituted an organizing campaign of unusualmagnitude in Milwaukee.The campaign was designated "Saturation City," since itinvolved a saturation-type approach.All the usual media of propagandizing wereused, plus an intensive use of such media as radio, television, billboards, and otheradvertising.The objective was to organize the Gimbel-Schuster Department StoreinMilwaukee as well as practically every other retail store in the area.Carter, anassistant International director of organization from the Washington, D C., office,was in charge of the campaign, with the designation of coordinator, and he tooksteps to initiate and implement the aforementioned campaign and the various media59 Although the General Counsel subpenaed Respondent's payroll records and repeatedlyrequested their production during the course of the hearing,such records were never pro-duced.Through the testimony of witnesses and various other documents the constituenciesof the three divisions have been reconstructed but the Central Division presented moreproblems in this area than was the case in the other divisions.65On July 12,1963, in response to a request for a list of International representativesin the Central Division as of December 27, 1962, Respondent,inter alma,listed Romeo.Atthe hearing, the latter testified that he had been an International representative in theCentral Division from about June 1962 and held that position in December 1962 and untilMarch or April 1963 when he became a council organizer for District Council 14 in theCentral Division.° Eiden had signed a timely AOA card on December 21, 1962.Falk did not sign a card RETAIL CLERKS INTERNATIONAL ASSN., AFL-CIO229used therein.There were approximately 12 to 14 International representatives,including Brzezinski, and some local representatives of the RCIA Milwaukee localunion engaged in the campaign under Carter.Carter left the Milwaukee campaign project in January 1962 and Brzezinski wasmade coordinator of the campaign. The latter continued in this capacity until thespring of 1963.During this period when Brzezinski was serving as coordinator, thenumber of International representatives still assigned to the project was considerablyless than had been the case during the earlier phase under Carter.The position or title of coordinator is not uncommon in the RCIA. Thus, if onerepresentative has established contact among employees of a particular store, andit is decided by the director that one or two additional representatives should beassigned to organizing the store, the first man will generally be designated as coordi-nator of the campaign.This is principally due to the fact that he has been in "onthe ground floor," so to speak, and is most familiar with the situation.The capabilityor potential capability of some particular representative may also be the factor thatdetermines that he, rather than some other representative, be designated coordinatorof the project.The title or designation of coordinator pretty well defines the functions of acoordinator.He coordinates the campaign and the activities of the representativesinvolved, including himself.Generally, the coordinator and the other representativesdiscuss among themselves who will make which house calls, which area each willcover, and so forth.The coordinator is in charge mainly in the sense that he isthe group leader. It is in this sense that he may make assignments and give instruc-tions to his fellow workers and he is a participant himself in the actual organizinglegwork of the campaign.With a few exceptions-e.g., one man was made New England coordinator as aregular assignment-the designation as coordinator is anad hocassignment and arepresentative who is coordinator on one campaign may be without designation onthe next campaign and may work with or under a coordinator who was part of theteam when the other representative was coordinator.Prior to the Milwaukee campaign, Brzezinski had not been a coordinator and fol-lowing that campaign he worked on another organizing project where another Inter-national representative was the coordinator.Brzezinski received no increase insalary when he acted as coordinator of the Milwaukee campaign or, as far as appears,thereafter.While the Milwaukee project was an important one and while Brzezinski suc-ceeded a highly placed RCIA official as coordinator, he was not, in my opinion, asupervisory employee.He did make assignments, give instructions, and so forth, tothe people working on the campaign and he was in charge of the day-to-day orga-nizing that was in a basically routine pattern.His "authority" and function, as I seeit,was that of a group leader rather than that of a supervisor.Contrary to the Gen-eral Counsel's contention, it is found that Brzezinski is included in the Central Divi-sion unit.Copeland, in 1962, was employed in the Gimbel-Schuster Department Store inMilwaukee.This store was one of the Milwaukee campaign targets. Brzezinski hadsuggested to Copeland that he come to work for the International.After Brzezinskidiscussed thematter with Copeland, the latter was interviewed by the divisiondirector and was hired.The director said that Copeland was being hired as anInternational representative.Copeland then received a letter from the Internationaloffice in Washington, D.C., stating that he was employed as an International repre-sentative and enclosing International credentials.About 5 days later, Brzezinskiinformed Copeland that there was some change in procedure and he secured theaforementioned documents from Copeland, saying that he would send them backtoWashington.Thereafter Copeland received a letter from the division directorstating that Copeland would receive another letter from the International presidentthat would cancel the prior arrangement.The director stated that until the newletter from the president was received, Copeland should contact Secretary-TreasurerStadelmann of Local 444 (the Milwaukee local union of the RCIA). Copelandnever received a second letter from the International as predicted by the directorand there is no contention that such a letter was sent.When Copeland showed Brzezinski the aforementioned letter from the director,he was told not to pay any attention to it but to report to and work with Brzezinskion the Milwaukee "Saturation City" campaign.From July 1962 to April 1963Copeland reported to Brzezinski and received all his assignments from him. Copelandhad no contact with Stadelmann or any other officer of the local union until hewas terminated.During his employment Copeland received all his instructions anddirections from Brzezinski, coordinator for the International of the Milwaukee cam-paign.Copeland, throughout his employment, filed weekly reports with the division 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirector of the International, as did all other International representatives.He filedno reports with the local union.The only connection between Copeland and thelocal unionthroughout his employment was that his paychecks were drawn on thelocal union.62In view of all the foregoing, including the consistent control exercisedby theInternationalover Copeland throughout his employment, it is found that heisproperly included in the Central Division unit as an International representative.Eddy, like Copeland, above, had been an employee in the Gimbel-Schuster Mil-waukee store.Copeland had recommended to Brzezinski that Eddy be hired by theUnion.Following interviews by Brzezinski and then by the division director, Eddywas employed on December 16, 1962. Thereafter, Eddy worked on the Milwaukee"Saturation City" campaign.He received all his work assignments and instructionsfrom the coordinator, Brzezinski. Eddy filed weekly reports with the division director,as did International representatives.During this period, December 16, 1962, toMarch 4, 1963, Eddy received his salary in checks drawn by Local 444, Milwaukee,and signed by Stadelmann, secretary-treasurer of the local union.Other than thecheck aspect, Eddy had no dealings with Stadelmann or other local union officers.However, this situation changed on March 4, 1963, when Stadelmann informed Eddythat, from that point on, Eddy would report directly to Stadelmann for assignments.Eddy followed this instruction and thereafter received his assignments from, andreportedto, Stadelmann.I conclude that until March 4, 1963, Eddy was working as an International repre-sentative under the control of International personnel, namely, the division directorand the coordinator, Brzezinski.As such a representative, during the relevant period,it is found that Eddy is properly included in the Central Division unit.Haines was a business agent of Local 444 in Milwaukee.When the Internationalcommenced the "Saturation City" campaign, Stadelmann, the chief executive officerof Local 444, advised Haines that he was being assigned to the aforementioned cam-paign.In 1962, until February 1963, therefore, Haines worked in the "SaturationCity" campaign.During that period he received his assignments from Brzezinski.Thereafter, Haines resumed his duties as business agent for Local 444 under Stadel-mann. Subsequently, he was discharged by Stadelmann.I find that Haines was an employee, a business agent, of Local 444 who had beenloaned temporarily to the "Saturation City" campaign.During that campaign heworked under the control of the International and then reverted to the Local. Inview ofHaines'clear status as a Local 444 employee, it is found that his temporaryassignment to the Milwaukee campaign should not place him in the Central Divisionunit.He is, therefore, excluded from the unitThe total of the eligible employees in the Central Division unit in the relevantperiod is 16.63The following signed timely AOA cards: Arnold, Callahan,Benson,Eberhart, Jones, Pleyte, Romeo, Copeland, Eddy.64The AOA therefore representeda majority in the appropriate Central Division unit as of December 24, 1962, andthrough December 27, 1962.D. The Section 8(a)(1) evidenceIn its brief, the RCIA has rather aptly stated that practically all the alleged8(a) (1)violations are " `variations on a theme by Suffridge.' "The reference was of courseto the RCIA president's letter of December 27, 1962, set forth earlier in this Decision.The official RCIA policy, as described in the letter, was further projected, articulated,and emphasized by various officials of the RCIA and local unions in their dealingswith RCIA representatives,includingrepresentatives who were employees of RCIAlocal unions.62 This factwas apparently attributable to the circumstances that in the Milwaukee cam-paign some representatives were hired pursuant to a so-called back-to-back program.Thismeant that with respect to Copeland, the International was paying half his salary andthe localunion waspaying half, although the employee received only one paycheck63Arnold, Benson, Callahan, Colaizzi, Eberhart, Galbraith, Jones, Pleyte, Schreiber,Witcher, Romeo, Foley, Stewart, Brzezinskl, Copeland, and Eddy.64Foley was in the hospital at the time of hearing.The General Counsel had an AOAcard, purportedlysignedby Foley, marked for identification.When the card was offered,I rejected the card as not properly identified by a witness.The General Counsel in-troduced a Federal income tax withholding certificate bearing Foley's signature but Istill declined to receive the Foley AOA card. In retrospect, and looking at the signatureon the tax certificate, General Counsel's Exhibit No. 55A, and the signature on the au-thorization card, General Counsel's Exhibit No. 55B, for identification, there is no questionin my mind but that the signatures are the same RETAIL CLERKS INTERNATIONAL ASSN., AFL-CIO231We have, at an earlier point, considered the policy of the December 27 letter.Although resorting to a strained construction of dual unionism and institutionalloyalty, the policy comes down to a proposition that a representative must be amember of RCIA and a member, even though he may be an employee, cannot be amember of any union except RCIA, and, therefore, any representative who joins theAOA or similar organization, places his job as representative in total jeopardy.Theformula is a simple one and by adopting it and enacting rules that all its employeesmust be members and that no member may join another union, every labor organiza-tion could remove all its employees from the protection of the Act and remove itselfas an employer subject to the Act. For the reasons set forth previously, it is ouropinion that the RCIA policy as propounded on December 27, 1962, and thereafter,constituted a violation of Section 8 (a) (1) of the Act.The individual instances in the record of 8(a)(1) conduct as observed above,involved the personalized application of the aforementioned RCIA policy.Thereis so much testimony by various witnesses on both sides that no useful purpose isserved by describing all such instances since in substantial respects the incidents andthe conclusions based thereon are cumulative.In December 1962, when the AOA was signing up RCIA representatives or hadsigned up various representatives, the International became generally aware of thesituation.Shortly prior to President Suffridge's letter of December 27, various divi-sion directors were aware that the International considered membership in the AOAas dual unionism and that an official policy pronouncement thereon was forthcom-ing 65The president's letter, thereafter, was sent to the local unions and to theindividual International representatives and council organizers, as well as to thedivision dii ectors.Lloyd, an International representative in the Metropolitan Division, testified cred-ibly that in the latter part of December 1962, McDavid, at that time the Metro-politan Division director and a vice president of the RCIA, called him to his office.Toward the end of a conversation on business matters, McDavid asked Lloyd if hehad anything to do with the men in Rhode Island who were starting the AOA.Lloyd acknowledged that he had signed a card.McDavid said that this was dualunionism and was looked upon with disfavor.66McDavid said that Lloyd couldresign from the AOA if he wished.A day or so later, Lloyd wrote a letter ofresignation to the AOA.A few weeks later, McDavid again spoke to Lloyd in McDavid's office.He gaveLloyd a typewritten paper containing resignation language, telling him to use it ifhe wished.Therefore, Lloyd again wrote to the AOA requesting the return of hiscardPursuant to McDavid's suggestion, Lloyd sent copies of his letter to McDavidand the Board's Regional Office.Barry, another International representative in the Metropolitan Division, was sub-jected to similar interrogation by McDavid when alone in the latter's office.AlthoughBarry had not signed an AOA card and so advised McDavid, the latter laughed atthis statement.He asked Barry for the names of the representatives in the divisionwho had signed and Barry told him.McDavid referred to the president's letter andremarked, in the context aforementioned, that, as the letter explained, there couldbe no such thing as dual unionism and that it was contrary to the constitution.Although Barry had not signed an AOA card, McDavid still suggested that he writeto the AOA disavowing any authorization.He gave Barry some suggested languagefor the letter as well as the AOA address and suggested that a copy be sent toAttorneyArlook of the Board's Regional Office.Barry complied with thesesuggestions.International RepresentativeMcLaughlin, also in the Metropolitan Division, whohad signed an AOA card, was interrogated by McDavid thereafter, on several occa-sions, in this December-January period.The letter asked about Metropolitan Divi-sion men signing up in the AOA: admonished McLaughlin that dual unionism wascontrary to the constitution; suggested that McLaughlin resign from the AOA; andfurnished sample resignation language.McDavid reiterated toMcLaughlin thecontents of the president's letter of December 27, 1962.65For instance, a conversation between McDavid, division director of Eastern Division,with Osterling, International director of organization, and with Plopper, vice president andexecutive assistant to President Suffridge.McGrath, another director, had a similar con-versation with Osterling.08 The representatives were, of course, fully aware that the designation or stigma ofdual unionism was a serious matter. If there was any doubt on the score, the president'sletter made the offense crystal clear, including its consequences. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpiess, an Internationalrepresentative in the Eastern Division, signed an AOAcard on December 9, 1962. Shortly before Christmas 1962, McGrath, at the timedivision director of the Eastern Division, telephoned Spiess at his home.McGrathsaid that he had heard about the AOA movement and asked Spiess if he had signedup.Spiess said he preferred not to go into the matter.McGrath said that sinceSpiess did not deny signing, he was assuming that Spiess had signed.McGrath askedif Spiess had read the constitution about dual unionism and the conditions for par-ticipation in the RCIA retirement (pension) plan.67He admonished Spiess to makesure that he knew the consequences of his action. Sometime later, Spiess receiveda copy of the president's December 27 letter. In January, Spiess wrote a letter ofwithdrawal from the AOA and sent it to McGrath. The lattersaidthat he was notthe one to whom it should he sent and he explained that the other men had senttheir resignation letters to Ryan (secretary-treasurer of the AOA).There is con-siderablymore credible testimony by Spiess regarding various incidents in whichpressure was exerted to have him resign from the AOA. The circumstances of thesevarious incidents, in the context of other evidence, points rather clearly to anorganized campaign by Respondentagainstthe AOA. However, it appearsunneces-sarily cumulative to detail these various events.Before Christmas 1962 McGrath spoke to Lee, anotherInternationalrepresentativein the Eastern Division.McGrath said that he understood that an organizationknown as the AOA was soliciting membership. Among other things, the director saidthat he understood that Lee had signed a card. Lee acknowledged the fact.McGrathasked Lee if he had read the constitution and if he was aware thatsigningup in theAOA was in violation of the constitution because it was dual unionism.Lee alsorefers to other incidents and his testimony is corroborative of much of Spiess' testi-mony in the areas which were not detailed above. This is also true with respect tothe testimony of Lagasse, an International representative in the Eastern Division.International Representatives Jaffe and Lagasse, aforementioned, of the EasternDivision, were interrogated separately by McGrath on the AOA subject and werereminded that joining the AOA was dual unionism and in violation of the constitution.McGrath admitted that he had spoken to all the representatives of the division onthis subject.Arnold, an International representative in the Central Division, received a tele-phone call at his home on January 2, 1963, from Cadwell, assistant division directorof the Central Division.After discussing various organizing matters, Cadwell referredto an unsuccessful attempt that had been made in 1961 to organize the representatives.Arnold had been active in that matter and Cadwell was aware of the fact.OnJanuary 2 Cadwell said to Arnold that there was now another attempt similar to theformer.Arnold replied that he assumed as much in view of President Suffridge'sletter.Cadwell said that the current group attempting to organize might have thebacking of Reuther of the UAW or of the group within the AFL-CIO that wasbacking Reuther and wanted to make Suffridge look bad. Cadwell said some of themen who had signed cards in the AOA had withdrawn them so as not to throw abad light on the InternationalHe also stated that Vice President Plopper, Inter-national Director of Organization Osterling, and Central Division Director Morriswere aware that Arnold had been one of the leaders in the prior attempt to organizethe representatives.On January 8 or 9, 1963, Director Morris held a meeting or gathering. Present,in addition to Morris, were Cole, assistant International director of organization fromtheWashington, D.C., office, International Representatives Arnold and Jones of theCentral Division, and a few local union representatives.Cole asked Arnold whathe thought of President Suffridge's letter.Arnold replied that he saw no conflictbetween the AOA and the constitution.During the same session, Morris asked Jonesif he had received the president's letter and Jones said he had.Morris asked Jonesif the AOA had contacted him and received a negative answer.Morris advised Jonesto call him promptly if Jones was contacted by the AOA.68 Between January 9 and15 there were several conversations between Cole and Jones.On one occasion, Coleasked Jones if he knew Ryan (of the AOA). At another time, Cole asked Jones ifhe had signed an AOA card and Jonessaid "no."Later, Cole asked Jones if he wassure that he had not signed an AOA card. Cole told Jones to punch Ryan in the67With respect to the pension plan, the constitution provides that, as to participatingemployees, they shall be "disqualified" If they engage "in activities considered by theInternational Executive Board to be dual or competitive or antagonistic in nature to theactivities or jurisdiction of the International . ..Section 47, (j)4.08 Jones was a recent hire as an International representative, having been employed inNovember 1962. RETAIL CLERKS INTERNATIONAL ASSN., AFL-CIO233nose if the latter even contacted him.During a discussion about President Suffiridge'sletter,Cole stated that the letter "meant just what it said, that we could be fired forjoining another union."About the latter part of December 1962, Morris telephoned Benson, an Interna-tional representative in the Central Division, at the latter's home.Morris askedBenson if he had heard of the AOA or if he had been contacted by that organization.Benson said that he had signed an AOA card.Morris expressed some critical com-ments about the AOA and advised Benson that, while Benson could do as he wished,"I [Morris] don't believe I would have signed a card, and, if I had, I would ask foritback."On the following day, Benson wrote to the AOA requesting return ofhis card.Stadelmann was secretary-treasurer and chief executive officer and head of RCIALocal 444 in Milwaukee.Beginningshortly before Christmas 1962, and into January1963, Stadelmann conducted a series of meetings with the business agents and orga-nizers who were employed by Local 444. Initially, Stadelmann stated that he wasaware of the AOA activity among those present but that the business agents and orga-nizers were free to ado as they wished.At a subsequent meeting Stadelmann said thatthe AOA matter was under a cloud since it appeared to be dual unionism but that aclear policy or a determination had not yet been reached.At another meeting,Stadelmann read President Suffridge's letter to those assembled and announced thatthis confirmed the fact that the AOA activity was dual unionism and against theconstitution.According to Stadelman, some of the men thereafter asked him howthey couldget out ofthe AOA. This may be the fact but other evidence, which iscredited, also shows that Stadelmann said that he was placed in a bad light with theInternational because of the AOA activity among the local union's agents, and hetold the men, on several occasions, that they should send in resignation letters tothe AOA.69Housewright, International vice president and Southeastern Division director atthe time, held a meeting of the "lead" representatives of the division in February1963.He referred to the president's letter and remarked about dual unionism andthe requirement that a representative must be a member of the RCIA and AOAmembership was incompatible with the constitution.He also told the representativesthat they should make certain that everyone had the president's letter so that thepolicy would be clearly understood.Housewright admittedly instructed one repre-sentative to forward to him any information received about or from the AOA.Local 880 in Cleveland, Ohio, is within the Southeastern Division territory.Dun-lap is president of Local 880 and McDonald is secretary-treasurer.They are full-timepaid officers and, in effect, run the local union.Dunlap is the headman but McDon-ald is a close participant in the day-to-day affairs of the Union.The AOA engagedin organizational activity among Local 880 business agents and organizers and fileda representation petitionwith the Board inJanuary 1963.Although neither Dunlapnor McDonald appears to have been personally opposed to a union among the staffrepresentatives, the RCIA president's letter of December 27, 1962, was accepted asestablishing binding policy.Dunlap, for instance, testified that as chief executiveofficer of Local 880 he did not have authority to recognize a union of the representa-tives and that such authority would have to come from the International.There is considerable conflicting testimony between Dunlap and McDonald, onthe one hand, and Rheuban and Rhyne, local union representatives, on the other.I find that at a staff meeting around January or February 1963, McDonald readPresident Suffridge's letter.Dunlap then discussed a possible contract with a unionrepresenting agents and organizers.He dwelt particularly on the fact or the asser-tion that such a contract would have, as far as he was concerned, standards of jobperformance and enumerated reasons or standards for discharging representatives.With such provisions for discharge, Dunlap said that he might be better off since itwould be easier to discharge personnel than under the existing no-contract setup.ee In his testimony Stadelmann mentioned that he had pointed out,on one occasion, tothe business agents and organizersthat the AOA activitywould be harmfulto the RCIAin its organizing campaigns.Elsewhere in the record this samestatementhad been madeto other RCIAemployeesby those opposed to the AOA.On these other occasions therecord showed no explication of the aforementioned argumentor theory.Stadelmann,however, explained,as he testified,not only the argumentbut the reasoningthereof."Here are people that are asking other people to join their organization and they denyan organization or are nothappy abouttheir own people joining a labor organization."He said that it was hard to get across the idea that the explanationwas that the RCIAemployees were "officers"and not rank and file. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDI regard the foregoing as, in effect, a statement that employment conditions wouldbe more onerous and more detrimental to the employees if they were represented bya union under a contract than would be the case without a union. It is also foundthat on this or on another occasion during this period, Dunlap stated that the Inter-national would not agree that the representatives had a right to union representation.I credit the testimony of Rhyne, then an organizer for Local 880, that in January1963 he informed McDonald that he had joined the AOA.McDonald told Rhynethat it would hurt Rhyne and would not do him any good. On another occasionduring this period, McDonald told Rhyne that the AOA did not have a majority andeven if there was an election; the AOA could not win because McDonald would have18 people out to vote as agents and organizers, including everyone from the local'seducation director down to the janitor (who would all be called agents and organizersfor voting purposes).The RCIA policy of total opposition to the AOA and to the efforts of representa-tives to avail themselves of their rights under the Act, as expressed in the president'sletter of December 27, 1962, was "consistently maintained" at all times thereafter.70The acts and conduct of subordinate officials simply implemented and carried out apolicy that was binding upon them and it is apparent that they were expected to soimplement the policy.It is found that the Inteinational by the aforedescribed policy and its implementa-tion and maintenance violated Section 8(a)(1) of the Act.Local 880 was alsonamed as a respondent. Its conduct, described above, is found to be violative ofSection 8(a)(1) of the Act: No independent 8(a)(1) conduct is found with respectto Local 698.71E. The refusal to bargainIn its reply to the AOA letters requesting recognition, the Respondent expresseddoubt as to the AOA's majority; it questioned the "legality" or "propriety" of member-representatives being represented by a union; and stated that there were otherunnamed considerations; all of the foregoing being why Respondent stated that itrefused recognition.Respondent's conduct, heretofore found to be in violation of the Act, negates, inmy opinion, its good-faith defense.One of the "essential prerequisites" for a good-faith doubt defense is "that it must not have been raised in a context of illegal anti-union activity" designed to undermine the Union.72Aside from the foregoing consideration, I am of the opinion that an employer'sasserted good-faith belief that its personnel are not "employees" within the meaningof the Act, or other positions of a similar nature adopted by the Employer, are takenat its peril.There are, for instance, many cases where employers have refused tobargain because of their good-faith belief that certain of their employees were inde-pendent contractors and not "employees." Such a position is obviously one that istaken at the risk of the employer and it is no defense that he has not refused to bar-gain if, in fact, and in law, the employees are found to be "employees" and not inde-pendent contractors.Presumably some employers in the past have refused to bargainabout pensions and other matters because in good faith they did not believe thatpensions were "wages" or a bargaining subject.The good faith is no defense.Asthe Court of Appeals for the Third Circuit observed: 73It is argued that the representatives of the Company acted in good faith in thehonest belief that they had a right to adopt the job assurance plan .... We areof the view that good faith, based upon an erroneous interpretation of the law, isnot available as a defense [citing cases].An employer who pursues a course ofconduct later determined to be an unfair labor practice does so at his peril.70 The International executive board, in February 1963, voted that "the position of theRetailClerks International Association be consistently maintained as outlined in theDecember 27, 1962, letter . . . .7iThere is evidence of a Rhyne-Hennigin conversation about the AOA but, under thecircumstances described, the incident, in our opinion, was not violative of Section 8(a) (1)of the Act.72N L R.B v. Henry Heide, Inc.,219 F. 2d 46, 48-50 (CA 2 ) , cert. denied, 349 U S952;N.LR.B. v. Irving Taitel, d/b/a. I. Taitel and Son,261 F 2d 1, 4-5 (CA. 7), cert.denied, 359 U S 944;Whitelight Products, etcv.NL R B ,298 F. 2d 12 (C A 1), cert.denied, 369 U S. 887;N.L R.B. v Dahlstrom Metallic Door Company,112 F 2d 756, 757(C A.2) ; NLRB. v. Southeastern Rubber Mfg.Co, 213 F. 2d 11, 15-16 (C A. 5).73IUE, Local 613 (Erie Technological Lab) v. N.L.R B.,328 F. 2d 723. RETAIL CLERKS INTERNATIONAL ASSN., AFL-CIO235Respondent has particularly urged in its brief that it had a good-faith doubt con-cerning the AOA's majority as well as about the appropriateness of the unit.74 Inaddition to what has been said above, it is pertinent to note that Section 8(a) (5) ofthe Act says nothing about good faith. But the Board and the courts have recognizedgood-faith doubt as to majority to be a defense to a refusal-to-bargain charge. Ibelieve that this is so because a question of majority is a question of fact. In thetypical uncomplicated case, a union organizes the employees of an employer.Thelatter may in good faith doubt the claim of majority support. If there are no contraryfactors in the case, an election is the best method of determining majority.Moreover,if the employer was held to have doubted majority at his peril, the fact that the unionmight have won a subsequent election would not necessarily establish that the unionhad had a majority on the occasion, prior to the election, when the employer refusedto bargain.Be that as it may, doubt as to appropriateness of unit is another matter.75The determination of unit is ultimately a matter for the Board and appropriate unitis a conclusion of law or a conclusion of fact and law 76 Both the employer and theunion act at their peril in the matter of unit. If a union demands bargaining and thenstrikes and files charges upon the employer's refusal to bargain, the union's entireposition crumbles if the unit is ultimately found to be inappropriate.Not only hasthere been no refusal to bargain under the Act but the strike is not an unfair laborpractice strike and the jobs of the strikers may be lost as a consequence. It is believedthat the employer assumes the same risk when he refuses to bargain on the groundthat the unit is not appropriate, if, in fact and in law, the unit is determined to beappropriate.This is particularly true where the employer has not filed an RM peti-tion to resolve the unit and other questions.77It is found that Respondent has refused to bargain in each of the appropriate unitsin which the AOA represented a majority, as heretofore determined, and that by suchrefusals Respondent has violated Section 8(a) (1) and (5) of the Act.F. The discharge of George RhyneEarlier in this Decision, I have had occasion to refer to Rhyne in other connections.Rhyne had lost his job as a manager in a retail store apparently because of or relatedto an organizing attempt by Local 880 among the store employees.The LocalUnion's secretary-treasurer,McDonald, hired Rhyne as an organizer for the LocalUnion around August 1961. Thereafter Rhyne worked in that capacity in the Cleve-land areaIn the course of his work, Rhyne secured employment in various stores,where he also acted as an undercover organizer for the Union. For various periods,while on Local 880's payroll, Rhyne was loaned to Local 698 in Akron, where heworked as an organizer over a period of weeks and months for Local 698.Although Rhyne testified that he had made efforts to become a member of Local880, he was never successful in this endeavor. It is not clear why this was so, particu-larly in view of union policy that organizers and other representatives were requiredto be members of the Union. A day or two before Christmas 1962, Rhyne signed anAOA card at the home of Rheuban, a Local 880 business agent. That day and thenext, Rheuban, who had also signed an AOA card, and Rhyne, accompanied Ryan,secretary-treasurer of the AOA, in visits to the homes of other Local 880 agents andorganizers in an effort to secure adherents.Rhyne had been working in the Akron area before Christmas, on the Clarkinscampaign, for Local 698.Right after the Christmas holidays, Rhyne was againassigned to the Clarkins project where picketing was being conducted.One day,apparently the latter part of December 1962, Ryan, of the AOA, came to the area of74Realistically,Respondent's prompt and widespread campaign of interrogation andcoercion hardly bespeaks a genuine doubt that the AOA represented a majorityIt ratherindicates that the AOA and its claim was taken very seriously and that Respondent de-termined that drastic measures were immediately necessary.Moreover, to take oneexample of another approach to the asserted doubt-as-to-majority, the Respondent knewpositively through individual interrogation that the AOA represented three out of fourin the Metropolitan Division and apparently Respondent was skeptical of the fourth man'sdenial that he had not signed an AOA card75The appropriateness of the unit was not raised unless the catchall phrase, "otherbona fide considerations," in Osterling's letter of December 27, 1962, is deemed sufficient tocover all contentions that Respondent raised subsequently at the hearing and in its brief."See Section 9(b) of the Act. Cf. Sections 9(a) and 8(a) (5).77 Cf.Tom Thumb Stores, Inc,123 NLRB 833, 834-835, and the statement inSafewayStores, Inc.,110 NLRB 1718, and inChalet, Inc.,107 NLRB 109, that the Board over-ruled inTom Thumb.Similar language is found inUnited Butchers Abattoir, Inc.,123NLRB 946, 957. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Clarkins picketing.The evidence indicates that this was pursuant to prearrange-ment with Rhyne. I gather that Ryan talked to the agents aforementioned about theAOA and these conversations evidently took place somewhat away from the picketline area.Rhyne testified that Hennigin, organizing director for Local 698, and asupervisor, came up to Rhyne and that some of the pickets and Marcaletti, a Local698 organizer, were with Hennigin in the latter's car.Hennigin then came over andspoke to Rhyne alone.According to Rhyne, Hennigin asked him why he had sentRyan down to talk to his men and later, in the same conversation, asked Rhyne if hehad signed an AOA card. Rhyne said he had signed a card and then Hennigin statedthat it would not work for the RCIA people to belong to another union.Marcaletti had been called as a witness by the General Counsel and he testifiedbefore either Rhyne or Hennigin had been called by the General Counsel andRespondent, respectively.Marcaletti states that he and Hennigin were on theClarkins campaign and were at the picket line in the latter part of December 1962.A short time before, evidently a matter of days, Marcaletti had received a telephonecall from Rhyne to the effect that a majority of the Cleveland men had signed upand that an AOA organizer was coming to see the Local 698 men. Thereafter, asaforementioned, when Marcaletti and Hennigin were at the Clarkins picket line,Ryan came up to them, explained about the AOA, gave AOA cards to both Marcalettiand Hennigin, and asked Hennigin for a list of Local 698 representatives.AccordingtoMarcaletti, Hennigin gave Ryan such a list.I credit Marcaletti's testimony. In considering the testimony of Rhyne, Marcaletti,and Hennigin, it is my belief that Hennigin probably did speak to Rhyne alone afterHennigin's conversation with Ryan.Apparently some of the pickets had complainedabout the absence of the Local 698 representatives from the picket line activities.The absences evidently were due to the conversations that Ryan was having withthe representatives about the AOA. In context, it is not found that Hennigin's con-versation with Rhyne was illegal.The inquiry about signing an AOA card came upin the course of a conversation about the merits of the AOA.Hennigin,interalia,was being solicited to sign an AOA card.Hennigin's opinion about the RCIA andtheAOA, in context, does not impress me as illegal interrogation or as a threat.Sometime in the first 2 weeks of January 1963, Rhyne went to McDonald's officein Cleveland and informed him that he had signed an AOA card. Rhyne explainedthat the move was not directed against Dunlap and McDonald personally.Thetestimony of Rhyne and McDonald from this point on differs. I believe thatMcDonald said in substance that joining the AOA would not help Rhyne but wouldhurt him but said that if Rhyne did his work and if Local 880 had work for Rhyne,itwould be given to him and if not there would be no work for him.At a membership meeting of Local 880, in the early part of February 1963, Rhynecame to the meeting with 30 to 40 members from stores where he had worked as anorganizer.Rhyne spoke from the floor demanding to know why he was not a memberof the Local.Dunlap, who was presiding, told Rhyne that the meeting was not theproper place to discuss the matter but that Rhyne should speak to Dunlap andMcDonald the next day.The conversation that took place the next day is a subject of considerable conflict-ing testimony between Rhyne, Dunlap, and McDonald. I am not satisfied with thecompleteness or the accuracy of any one of the three versions. In my opinion, whatoccurred is substantially as follows:Rhyne was asked what he intended by his per-formance on the previous night and there was a discussion about the matter and howconvincing or unconvincing it was for an organizer to bring a large group of membersto a meeting. Strangely enough, the precise issue of Rhyne becoming a member wasnot brought up, as such, by any of the three men aforementioned and nothing wasapparently said as to whether Rhyne would or would not secure membership or thereasons therefor.The conversation was long, having started in the Local 880 officeand continuing through lunch at a restaurant.The AOA was discussed and it wassaid to Rhyne that the matter being handled by the AOA should have been handledwithin the AFL-CIO setup. It was said to Rhyne that Rheuban and others wereissuingmisinformation and that he should stay away from Rheuban. I have a sub-stantial doubt that Rhyne was told that Rheuban was going to be discharged as soonas "they got" something on him. It was said that even if the AOA secured an election,itwould not win because everyone from the educational director to the janitor wouldbe called an organizer and would vote in the election.In the same conversation Rhyne asked about a rumor that he was to be transferredpermanently to Local 698 in Akron.He was told in substance that he was beingterminated shortly by Local 880; that he had been hired on a temporary basis andLocal 880 had no work for him. Rhyne was informed that Dunlap and McDonaldwould try to keep him on with Local 880 as a business agent if possible, since theyhad no work for him as an organizer, or that they would try to secure a job for him RETAIL CLERKS INTERNATIONAL ASSN., AFL-CIO237with Local 698. It is a fact that throughout this entire conversation Rhyne was notantagonistic on the AOA subject, nor did, he express opposition to what was said tohim and indicated a desire to stay with Local 880.I am doubtful about Rhyne's version that everything said to him about possiblyretaining him in Local 880 was made contingent upon his being "a good boy andkeeping his nose clean." In my opinion, Rhyne's job status had never been particu-larly secure.When he was hired, it was in an indefinite or temporary capacity.Hewas paid less than other organizers.For some reason, even well before the AOAappeared, Rhyne had never secured membership in Local 880.While on the Local880 payroll, particularly in the period prior to this February 1963 conversation,Rhyne had worked for months in the Akron area, assisting Local 698 It appearsunlikely that if Local 880 had sufficient organizing work of its own the foregoingwould have been the situation.There is no evidence that any other Local 880 orga-nizer was similarly farmed out?8Rhyne was terminated by Local880 inMarch 1963, and was then placed on theLocal 698 payroll as an organizer.This transfer was arranged by Local 880, Dunlap,with Radabaugh, secretary-treasurer of Local 698.Dunlap and McDonald, as wehave seen, were aware of Rhyne's AOA connection and it also appears that Radabaughwas aware of AOA activity and quite probably of Rhyne's connection therewith sinceHennigin had reported to him in December about the previously described Clarkmspicket line incident involving the AOA solicitation of Local 698 representative.Radabaugh, chief executive officer of Local 698, impressed me as a reliable wit-ness.He states that he had arranged with the International, through DivisionDirector Housewright, to launch a back-to-back program in Local 698.Under thisprogram two organizers were to be hired by the Local, Bartlett and Horton.Thelocal would pay for Bartlett and the International would pay for Horton 79 Justshortly after the foregoing arrangements, Dunlap called Radabaugh and said Local880 was reducing its staff and laymg off Rhyne and could Radabaugh take RhyneRadabaugh said that he would try to do so through the back-to-back program buthe would have to talk to Housewright about substituting Rhyne.Radabaugh wentto considerable trouble, with Housewright and Vice President Plopper of the Inter-national, to substitute Rhyne for Horton on the program.Thereafter, Radabugh informed Rhyne that he was being hired by Local 698 pur-suant to the back-to-back program.Rhyne was told by Radabaugh that the maximumof the program was 1 year and that it was reviewed on a quarterly basis and thatRadabaugh hoped to keep it going. Radabaugh also said that it was a "crash" pro-gram for the Local; that the Local was in the red and was going into the red buthoped to reverse the trend through the program.He advised Rhyne not to move hisfamily from Cleveland to Akron because of the uncertainty of the situation but toldRhyne that his work on a back-to-back program would bring him to the attention ofthe International and would help him.Rhyne testified that Radabaugh said thatRhyne would thereafter get a job with the International. I doubt that it was said thisway. It is my opinion that the possibility was expressed.Rhyne worked as an organizer for Local 698 from March to about June 15 or 17,1963 80Sometime prior to June 15, 1963, Housewright informed Radabaugh thatthe International was going to discontinue the back-to-back program with Local 698because it was not proving to be successful.Radabaugh protested and expressed theview that the tide would turn if more time was given.He told Housewright that thelatter should tell the men of the decision since it was not Radabaugh's decision.Thereafter, on Saturday, June 15, 1963, Lewis, assistant division director underHousewright, came to the Local 698 office and informed Radabaugh that the decisionto terminate the programwas final.Radabaugh called inHennigin,Bartlett, andRhyne.All the Local people argued against the decision but Lewis said that it was78Apparently Local 880 had authorized the hiring of two representatives but the evidenceis that they were never hired.We do not know the date-of such authorization but it wasapparently prior to the February 1963 conversation that we are discussing.Rhyne hadnever been told that he was to fill one of thesejobs nor isthere any indication that hedid fill one of the jobs.There is some indication that the jobs were business agent jobsas distinguished from that of an organizer.A localbusiness agent primarily servicesorganized units while an organizer deals primarily with unorganized situations.7eA letter from President Suffridge to Radabaugh,February 21, 1963, states that begin-ning February 25 the International will contribute$620 every 4 weeks to Local 698 "fora period of twelve weeks,if necessary."80Radabaugh told Rhyne he would have to become a member of Local 698.Radabaughsecured a store clerk's job for Rhyne where the latter worked a day or two and he wasthen qualified and became a member of the Local. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinal.Radabaugh then said that he was going to keep Bartlett on the Local's payrolland let Rhyne go.As explained,Radabaugh said that he decided to keep Bartlettbecause he was a member of the Local for some years and was on leave from one ofthe stores under contract with the localRadabaugh considered both Bartlett andRhyne to be competent organizersRhyne was accordingly terminated.Radabaugh testified that during the program the Local had not gained membershipbut had lost 300 members.There is no testimony or evidence impugning the factthat the Local was losing members.Neither Rhyne nor any other witness even hintedthat they knew of such and such a number of new members that had been signed upor even that they had the"impression"that the facts were contrary to what Radabaughstated.81Moreover,in the meeting with Lewis,although all the Local peopleopposed the decision to end the program,no one used the argument,an obvious oneif it existed,that the program had in fact been successfulThe only contention wasthat the program would or might be successful if continued 82A careful consideration of the evidence regarding Rhyne raises a suspicion that hemay have been terminated by Respondent because of his AOA activityHowever,on the evidence as a whole,the General Counsel has not, in my opinion,establishedthe Section 8(a)(3) allegation by a preponderance of the evidenceDismissal of theallegation regarding Rhyne is recommended.83IV.THE REMEDYHaving found that Respondent RCIA and Respondent Local 880 have engaged incertain unfair labor practices,itwill be recommended that they cease and desisttherefrom and take certain affirmative action which will effectuate the policies ofthe Act.Since what we have found to be an illegal policy, as expressed in the president'sletter of December 27, 1963, has been circulated to all local unions, Internationalrepresentatives and council organizers,we shall recommend,inter a/ia,comparablecirculation of the remedial notice.CONCLUSIONS OF LAWIn the course of making findings of fact, above,I have also made conclusions oflaw.Briefly reiterated,the conclusions of law are that:The Respondents areemployers within the meaning of the Act,the International representatives andcouncil organizers are employees within the meaning of the Act; local union busi-ness agents and organizers are employees within the meaning of the Act; the RCIAand Local 880 have violated Section 8(a)(1) of the Act by policy and statementsthat asserted that representatives joining the AOA thereby jeopardized their jobs;the RCIA has violated Section 8(a)(5) of the Act by refusing to bargain with theAOA as exclusive collective-bargaining representative with respect to the Metro-politanNewYorkDivision,an appropriate unit, and with respect to the EasternDivision,an appropriate unit; and with respect to the Central Division,an appro-priate unit.The foregoing unfair labor practices affect commerce within the mean-ing of Section 2(6) and(7) of the Act.Si It is to be noted that Rhyne,inmy opinion,was avery articulate person,mentallyquick and resourceful,but even he makes no claim that he sought to rebut Lewis regard-ing the lack of success of the program.szThe General Counsel objected to Radabaugh's testimony about loss of membership,claiming that the "best evidence"was the records of the LocalThe best evidence is notnecessarily the only evidence that may be used except in certain areas, such as the con-tents of a document or direct testimony in preterence to hearsay.IfRadabaugh hadsimply testified that the program had not been successful because of determined oppositionby certain employers,the best evidence of that fact would probably be the testimony oforganizers who had engaged in the actual organizing and who had encountered employeroppositionWould we then say that the testimony of Radabaugh and the organizers wasobjectionable because the best evidence of employer opposition would be the testimonyof individual employees from various stores who had been threatened and coerced by theiremployers?The "best evidence" is splendid but it is not the only permissible evidenceThe decision as to admissibility and weight depends on the circumstances83 I believe that Radabaugh was in error in stating that the back-to-back program endedon May 18, 1963.President Suffridge's letter states that the International will begincontributions for the week of February 25, and every 4 weeks thereafterThe fifth weekwould begin on June 10.Apparently Radabaugh had been informed of the terminationof the program before June 15, but because of his resistance thereto, the actual announce-ment to the employees was not made until the end of that week,June 15. RETAIL CLERKS INTERNATIONAL ASSN., AFL-CIO239RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, it is recommended that:A. Respondent Retail Clerks International Association, with headquarters inWashington, D.C., its officers, agents, and representatives, shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalf of Agents and OrganizersAssociation, or any other labor organization seeking to represent representativeswho are employees of the Retail Clerks International Association or of local unionsor other subordinate bodies of the Retail Clerks International Association, by main-taining, applying, interpreting, or proclaiming a policy, practice, rule, law, or con-stitutional provision whereby representatives who are employees are interfered with,restrained, or coerced, or aie discriminated against in any manner in regard to theirhire and tenure of employment or any term or condition of employment.(b) Interrogating in an unlawful manner representatives who are employeesregarding their union interests and activities.(c)Threatening representatives who are employees with loss of jobs or othereconomic reprisals because of their union interests or activities.(d)Refusing to bargain collectively with the Agents and Organizers Associationas the exclusive bargaining representative of its employees in each of the followingappropriate bargaining units:All International representatives and council organizers in its Eastern Division,exclusive of supervisors as defined in the Act; all International representatives andcouncil organizers in its Metropolitan New York Division, exclusive of supervisorsas defined in the Act; all International representatives and council organizers in itsCentral Division, exclusive of supervisors as defined in the Act.2.Take the following affirmative action to effectuate the policies of the Act:(a)Upon request, bargain collectively with the Agents and Organizers Associa-tion as the exclusive representative of employees in the aforementioned appropriateunits, and if understandings are reached embody such understandings in signedagreements.(b) Post at its office in Washington, D.C., and in all its division offices, the noticeattachedmarked "Appendix A." 84Copies of said notice, to be furnished bythe Regional Director for Region 2, shall, after being duly signed by an authorizedrepresentative of Respondent, be posted by Respondent immediately upon receiptthereof and maintained by it for 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are not altered, defaced,or covered by any other material.Mail copies of said notice to all its local unions,International representatives, and council organizers.(c)Notify the Regional Director for Region 2, in writing, within 20 days fromreceipt of this Decision 85 what steps it has taken to comply herewith.B.Respondent Local 880, RCIA, with headquarters in Cleveland, Ohio, its offi-cers, agents, and representatives, shall:1.Cease and desist from interfering with, restraining, or coercing its employees,representatives of the local union, in the exercise of their rights guaranteed in theAct and more specifically their right to join or assist or to refrain from joining orassisting the Agents and Organizers Association or any other labor organizationseeking to represent such representatives for the purpose of collective bargaining.2.Take the following affirmative action to effectuate the policies of the Act(a) Post at its office in Cleveland, Ohio, the attached notice marked "AppendixB." 86Copies of said notice, to be furnished by the Regional Director for Region 2,shall, after being duly signed by an authorized representative of Respondent, beposted by it for a period of 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable84 If this Recommended Order is adopted by the Board, the words "a Decision and Order"shall be subr+ituted for the words "the Recommended Order of a Trial Examiner" in thenotice.If the Board's Order is enforced by a decree of a United States Court of Appeals,the notice will be further amended by the substitution of the words "a Decree of theUnited States Court of Appeals, Enforcing an Order" for the words "a Decision and Order"es If this Recommended Order is adopted by the Board, this provision shall be modified toread: "Notify the Regional Director for Region 2, in writing, within 10 days from the dateof this Order, what steps the Respondent has taken to comply herewith."16 See footnote 84. 240DECISIONSObNATIONALLABOR RELATIONS BOARDsteps shall be taken by Respondent to insure that said notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director for Region 2, in writing, within 20 days fromreceipt of this Decision,what steps it has taken to comply herewith.8787 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read. "Notify the Regional Director for Region 2, In writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL bargain collectively, upon request, with Agents and Organizers Asso-ciation as the exclusive representative of all employees in the bargaining unitsdescribed below with respect to wages, hours of employment, and other condi-tions of employment,and if an understanding is reached,we will embody suchunderstanding in a signed contract.The bargaining units are:All International representatives and council organizers in the EasternDivision, exclusive of supervisors as defined in the Act.All International representatives and council organizers in the Metro-politan New York Division, exclusive of supervisors as defined in the Act.All International representatives and council organizers in the CentralDivision exclusive of supervisors as defined in the Act.WE WILL NOT interfere with the rights of our employees or of the employeesof local unions to exercise the rights guaranteed to them under Section 7 of theAct.WE WILL NOT discourage membershipin oractivities on behalf of Agents andOrganizers Association or any other labor organization seeking to representrepresentatives who are employees of the RCIA or of local unions or of othersubordinate bodies of the RCIA by maintaining, k,pplying, interpreting, or pro-claiming a policy, practice, rule, law, or constitutional provision whereby rep-resentativeswho are employees are interfered with,restrained,or coerced orare discriminated against in any manner in regard to their hire, tenure ofemployment, or any teim or condition of employment.RETAIL CLERKS INTERNATIONAL ASSOCIATION, AFL-CIO,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 745 5thAvenue, New York, New York, Telephone No. Plaza 1-5500, if they have any ques-tion concerning this notice or compliance with its provisions.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT interfere with, restrain, or coerce our employees, the businessagents and organizers, in the exercise of their rights guaranteed in the Act andmore specifically their right to join or assist or to refrain from joining or assist-ing Agents and Organizers Association or any other labor organization seekingto represent such representatives for the purpose of collective bargaining.LOCAL 880, RCIA,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) UNITED STATES PLYWOOD CORPORATION241This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,745 5thAvenue, New York, New York,Telephone No. Plaza 1-5500, if they have any ques-tion concerning this notice or compliance with its provisions.United States Plywood CorporationandInternational Woodwork-ers of America,AFL-CIO.Case No. 11-CA-P2543. June 21,1965DECISION AND ORDEROn March 5, 1965, Trial Examiner Arthur E. Reyman issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in certain unfair labor practices as alleged in the com-plaint, and recommending that the complaint be dismissed in itsentirety,as setforth in the attached Trial Examiner's Decision. There-after,the General Counsel filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearingand finds that no prejudicial error was committed.Therulings arehereby affirmed. The Board has considered the Trial Exam-iner'sDecision, the exceptions and brief, and the entire record in thiscase,and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.lORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and orders thatthe complaint herein be, and it hereby is, dismissed in its entirety.MEMBER BROWN,dissenting :The TrialExaminerfound that the Respondent lawfully dischargedWoddie Lofton on October 1, and refused to reinstate him along withi The General Counsel, with whom our dissenting colleague appears to agree, has ex-cepted to the Trial Examiner's credibility findings.We do not agree that Dr. Childs'testimony is self-contradictory on whether Lofton was intoxicated,and Dr. Watson, whoexamined Lofton several hours later, testified that he did not make any effort to deter-mine whether Lofton had taken any liquor.Moreover,Lofton was in fact convicted ofa breach of the peace arising from this episode.In these circumstances,we see no reasonto depart from our established policy of not overruling a Trial Examiner's resolutionswith respect to credibility unless the clear preponderance of all the relevant evidence con-vinces us that the resolutions were incorrect.Standard Dry Wall Products,Inc.,91NLRB 544,enfd. 188 F.2d 362(C.A. 3).153NLRB No. 23.796-027-66-vol. 153-17